Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 7 July 2000.
Statement by the President
Ladies and gentlemen, once again it is my sad duty to open our plenary sitting against the background of the violence in the Spanish Basque Country which has intensified dramatically over the summer. A further seven victims have been murdered by an organisation whose strategy is clearly, henceforth, one of attempting to defeat democracy by the use of terror.
Let me give the names of the murder victims: José María Martin Carpena, a Popular Party municipal councillor in Malaga, whose widow and daughter are to visit the House tomorrow morning at 9 a.m.; Juan María Jauregui, the former Civil Governor of Guipuzcoa; José Maria Korta, president of the Guipuzcoa employers' association; Francisco Casanova, a Second Lieutenant in the Spanish army; Irene Fernández Pereda and José Angel de Jesus Encinas, members of the Guardia Civil in Sallent de Gallego; Manuel Indiano, Popular Party municipal councillor in Zumarraga.
On each of these sad occasions, I expressed our solidarity with the victims. I have expressed our condemnation of these unspeakably barbaric acts. I have also offered the Spanish authorities our support.
Today, Parliament as a whole, unanimous in spite of the range of our political affiliations, is honouring their memory, affirming loudly and clearly that terrorism is the very antithesis of democracy. To deny the right to life is to kill liberty. Not only is violence a solution to be condemned, it is also inefficient, as it isolates and excludes the perpetrators of such actions.
I propose a minute' s silence as a last tribute to these victims, as an expression of our support for their families and friends and, indeed, to all democratic men and women in Spain, and particularly in the Spanish Basque Country, who, despite the climate of terror, continue to believe in political dialogue, the fundamental values of civilised society and the ultimate victory of democracy. Please stand and observe this minute' s silence.
(The House rose and observed a minute' s silence)
- Madam President, unfortunately I cannot agree with what you have said. There is no truth except the whole truth. A part of reality is not sufficient by itself. The whole is the only real truth. This is much more than a metaphysical quotation from Hegel. We in Euskal Herritarrok also regret profoundly the loss of human lives and share with all Basque citizens the shocked feelings of our people at the moment.
Bertrand Russell denounced the obscenity of deliberately humiliating a nation, of making people crazy so that a straitjacket would be needed. This is actually the Spanish Government's strategy towards the Basque country. The action of ETA is a righteous expression of the struggle for recognition of something quite elementary.
(The President cut the speaker off)
Mr Gorostiaga Atxalandabaso, in view of the circumstances, I must say, personally, and this is perhaps not quite in keeping with my duties as President, that I find your contribution quite unacceptable here.
(Loud applause)
Tribute
Addressing more particularly those Members of Parliament that were members of the previous legislature, it is my very sad duty to inform you of the deaths, this summer, of Vassilis Ephremidis and Staffan Burenstam Linder. Many of you will have very clear memories of their time with us, of their particularly dynamic presence, and I have taken the liberty of sending condolences to their families on behalf of the House as a whole, of course.
Approval of the Minutes of the previous sitting
Madam President, on a point of order. In a letter I sent to you on 1 September, I referred to various allegations in the British Press about one Member of this House, Mr Hannan, and the fact that he is alleged to have raised over GBP 100 000 for the 'no' campaign in the Danish referendum on the euro. Could you launch an investigation into this matter to establish that Mr Hannan did not use Parliament premises or the staff to which he is entitled as a Member of this House to raise that money? Could you also ensure that Mr Hannan states the position in his declaration of financial interests in advance of the referendum in Denmark so that the citizens of that country can see where the money came from?
Mr Murphy, I note your statement. I have indeed received your letter, and I have forwarded it to the quaestors, who will see what action needs to be taken in response to it.
Madam President, could I ask you to invite colleagues, when they make declarations of that type, to assure themselves that the Member concerned has been informed of such a declaration? It is very discourteous to make that sort of remark, openly in the Chamber, when the Member concerned is not present.
Mr McMillan-Scott, the problem I have is that I never know what subject the Member is going to raise. In fact, that should really have been a procedural motion.
Madam President, I rise on a point of order on the issue of the recent industrial action at the French Channel ports, which caused major disruption yet again to EU citizens legitimately travelling between the United Kingdom and other Member States.
Is the House aware that the Strawberry Regulation permits expedited procedures for the owners of goods delayed by this type of action to receive compensation, but does not give the same rights of compensation to tourists and other travellers? Are you aware of the anger felt by citizens of this Union who seem to be regularly disrupted by these wildcat actions which are now taking place for the sixth summer running at the Channel ports?
Would you, Madam President, undertake to raise with the President-in-office and the Commission what action can be taken forthwith to stop this happening in future by strengthening the regulation, which I believe is No 2679/98.
Thank you, Mr Bradbourn, I shall happily take note of this comment.
Madam President, I am sorry to take the floor to raise an issue which is not a point of order, but I feel that I should explain what happened today to some interpreters, officials and MEPs. All of us here today know what a problem it is to get to Strasbourg. I, for example, need to take three flights, starting at half past seven in the morning, to get from Asturias to Strasbourg. However, given that we arrive in Paris at 1.20 p.m. and the plane for Strasbourg leaves at 1.30 p.m., it is not acceptable to have a situation where, if the Madrid-Paris flight is delayed, we are left behind. Some interpreters were due to work at 4.30 p.m. and were unable to do so, and some MEPs, such as Mr Medina, left the Canary Islands yesterday evening to arrive here today at 5.00 p.m.
If we arrive an hour late, they clearly cannot be expected to wait for us. However, if we arrive in Paris ten minutes late, it is not right that nobody bothers to tell the next flight to wait for us. This cannot continue, Madam President, because some of us have enormous problems getting here, specifically those of us who come from outlying regions. I would ask you to speak to Air France.
Mrs González Álvarez, as you know, I am well aware of all these problems. Believe me, I am continually informing the relevant authorities, both governmental and airport, of our problems. You all received a questionnaire. I should like to thank the 300 Members who sent in their completed questionnaires. These will enable us to get an overview of the situation, as the saying goes, and indeed, I have every hope of achieving tangible results, which is what we really need, not another committee or some other such thing. We need real results which will change the conditions governing Members' travel to Strasbourg and I shall fight at your sides, believe me, in order to obtain them.
Madam President, during the last Strasbourg part-session I communicated to the Presidency the enormous concern in the Bay of Algeciras and the Campo de Gibraltar about the presence of an English nuclear submarine suffering from a serious fault in the cooling system of its nuclear reactor. I am yet to receive any reply in this regard.
Madam President, we Andalusians are proud to receive this broken-down vessel in our waters, but we are very concerned about the United Kingdom' s stubborn determination to repair the fault there. It is common knowledge, from the Royal Navy' s own documents, that this port is not sufficiently equipped for the repair of this type of fault.
We would therefore ask for your help so that a section of the European Union' s population may be protected from any possible risk. To this end, I would ask you to take the necessary steps so that the said submarine may be towed away and repaired somewhere where there are sufficient safeguards, and so that we can thereby prevent the social alarm which is being caused.
Mr Bautista Ojeda, I should like to point out that next Thursday, in the topical and urgent debate, the safety of nuclear submarines will be discussed. The Conference of Presidents specifically wished to widen the debate beyond the tragic accident of the Kursk. This will be the appropriate opportunity for you to state your case.
Madam President, I would like to point out that this House has on many occasions condemned the death penalty, and has also made representations to the United Nations requesting moratoria. Furthermore, it has given its opinion on specific cases, including the case in question - the execution of Derek Barnabei which was announced in July. The execution is to take place in ten days time on 14 September, and I therefore feel that it is important that you, Madam President, who are well-known for your sensitivity, write to the Governor of the State of Virginia on behalf of this House and request a stay of execution.
I shall be happy to do so, Mrs Napoletano. Indeed, we have already made representations on several occasions and, even if we were unsuccessful in changing the course of events, I believe we must continue to do so, and I shall do so wholeheartedly.
Madam President, as other Members have said, there is indeed a problem with air services to Strasbourg. I should, however, like to remind those members that are such devotees of free competition, that since we deregulated airlines, it is no longer possible to subsidise them and to class services to and from Strasbourg as public service operations, and hence, many invitations to tender have failed to bear fruit because no airline has been prepared to offer flights which are considered to be unprofitable.
Madam President, I am not about to enter into this debate, but I would just like to draw your attention and my fellow Members' attention to another matter concerning this city, which is the extremely sensitive and worrying situation of a group of Hungarian gypsies who arrived in Strasbourg on 24 July, following persecution and racial discrimination in their own country, and who are seeking political asylum not only in our country, but also in other European Union countries.
I do not wish to go into the details of the situation, but the essence of the problem is of very direct concern to us since, on the one hand it provides a very tangible and specific illustration of the problems involved in applying the Copenhagen criteria, which require urgent solutions, and on the other hand, the problems that certain countries that are candidates for membership of the European Union have in fulfilling the terms of the treaty. Then again, it also forces us to state, once again, that respect for minorities and human rights must be assessed in the same way and on a par with compliance with the economic criteria.
So, Madam President, and I believe you are in complete agreement with this opinion, which is also in line with the opinions adopted by this House on these issues, I should like to see the matter referred to the joint parliamentary committee, in this case the EU-Hungary Joint Parliamentary Committee, at your request, as a matter of urgency. The group of 46 people who are here, Madam President, the Zamoli gypsies, are placing all their hope in the ability of this House to achieve progress in these matters.
Thank you, Mrs Gillig. I shall write this evening to the Chairman of the Joint Parliamentary Committee, so that he can look into the situation.
Madam President, Mr Murphy was speaking about Mr Hannan' s ill-timed interference in the Danish election campaign. It is not a problem for us Danes that the Conservatives have nothing to do in England, but are acting the fool in Denmark. We just smile at them and say, "Heaven knows why they do not just mind their own business over in England and leave us to get on with our own business in Denmark."
Madam President, given that the Chairman of the Joint Parliamentary Committee is present, I should like to respond immediately to my fellow Member by saying that we are indeed going to hold a meeting of the Joint Parliamentary Committee this week, and I shall immediately contact the Ambassador, who is scheduled to visit us on Thursday, to see if he can offer some response to these questions as early as the Thursday sitting, and I am perfectly willing to invite my fellow Member to take part in our proceedings on Thursday morning.
Thank you, Mr Desama, you have pre-empted us, so I do not need to write to you.
Madam President, I am one of those MEPs who need to travel for 24 hours in order to be here by 5.00 p.m. I say this because I have spent half an hour trying to talk about the Minutes of the sitting of Friday, 7 July of this year.
On Friday, 7 July, on behalf of the ELDR Group, I tabled an amendment to Mrs Peijs' s report, which was fortunately accepted. However, the amendment has not been correctly translated into Spanish since, where it talks about the peripheral regions, I wished to refer, and I in fact did refer, to the outermost regions of the European Union.
Mr García, I apologise. We shall make the correction. We had not understood that you wished to speak regarding the Minutes.
Madam President, since a colleague has mentioned the name of Gibraltar could I remind the House that Sunday, 10 September is the national day in Gibraltar and some of us will be there. But I am surprised that the House is not debating Burma on this day. Yesterday, the ministers of the 15 imposed sanctions on Burma, and there has been a siege of the elected leader of Burma, Aung San Suu Kyi, and an outburst of violence around her home. The British Ambassador was beaten up this morning, and the European Parliament should take strong action towards Burma, just as the ministers are doing.
Lord Bethell, I have, myself, already made a statement on this subject because we are extremely concerned about the highly insecure situation of the winner of the European Parliament Sakharov Prize and we are monitoring this situation extremely closely. Indeed, it is on the agenda for the topical and urgent debate on Thursday, i.e. the day after tomorrow.
Madam President, I also refer to the point of order that was raised about the nuclear submarine in Gibraltar. I would ask you and other Members to bear in mind, when considering this issue and when it comes for debate that, although Gibraltar is part of the European Union, the residents of Gibraltar do not themselves have direct representation in this Parliament. I would ask this House to give urgent consideration to the exclusion of those citizens and to secure their representation in this Parliament so they can bring their concerns to this House themselves.
Mr Perry, Members of Parliament will be able to express whatever opinions they see fit in the course of the debate. They do have freedom of speech.
Madam President, some MEPs will probably be surprised to hear the reality of the situation, which is that Gibraltar is a British colony. It is very odd that there are still colonies within the European Union in the year 2000, but that is the case, Madam President.
Madam President, I am afraid I must raise this issue again. In your letter of 14 July it appears to me that this House is putting Members' health below that of the state of the carpets. I was quite shocked to receive the letter to say that ashtrays will be put outside the Chamber, along with no smoking signs, because you have always been helpful in the past on this matter of smoking in this building.
It is incredible to me that there are Parliament rules stating that there are no smoking areas yet we do not have a safe passage into this Chamber. I have just been diagnosed with deep vein thrombosis and the medication I am taking makes my asthma worse. I plead for a safe route from my office into this plenary session, not only for me but for other Members here who suffer from other breathing problems. I hope this will be put into place immediately because, otherwise, my health and other people's health will suffer. I hope you will look into it as a matter of urgency and remove all ashtrays from all the no smoking areas as a matter of course.
Mrs Lynne, thank you for making this point. I noticed a number of quaestors applauding heartily, and so I do not for an instant doubt that they are going to draw up regulations along the lines you suggest.
To reply to what you said to me, the regulations are already in place. European Parliament rules have been drawn up, and we are not abiding by them.
Mrs Banotti will give you an answer, but if the regulations have already been drawn up, then they must and shall be applied.
Madam President, I fear that I must say something that might upset some Members, but the ushers outside are afraid - and I use the word advisedly - to ask some Members to stop smoking, because of the kind of abuse they get when they try to do that.
I need hardly say that I am totally against smoking as an ageing ex-nurse. I have personally gone round to both Members and visitors to ask them to put out their cigarettes. The ushers themselves have tried their very best to be diplomatic, but they are subjected, and I use the word advisedly, to abuse by some smokers when they ask them to stop smoking outside the doors. Members ought perhaps to be aware that this is not a very nice way of behaving towards the staff of Parliament.
Madam President, I should like to express my respect for those who do not smoke and to state there must indeed be routes which allow them to move through the Parliament building without being affected by smoke. I should also like to express my respect, however, for those who do smoke, and to defend their right to smoke. It is important for my mental and physical wellbeing that I smoke, and I must point out that if there were no ashtrays, we would be creating even more unpleasant situations. There must be ashtrays, just as there must be separate areas in which smokers can smoke and non-smokers can feel comfortable.
Mr Graça Moura, what we need is for non-smokers to respect the rights of smokers and for smokers to respect the rights of non-smokers. We will have a calm discussion with the quaestors in order to designate areas where Members who wish to smoke, and feel a real need, may do so reasonably while respecting the rights of those who are bothered and even made physically ill by the smoke. I promise you that this is something that we shall certainly sort out.
Madam President, as a rule of thumb, when a person wishes to condemn irregular behaviour they should state the name of the offender and specify when the event occurred. This complaining about the rude behaviour of entire categories - whether smokers, non-smokers, reds or whites - is disgraceful! In my opinion, if a Member of the European Parliament is asked to put out his cigarette by an usher, it is his duty to acknowledge civilly that the usher is doing his duty and thank him for it. These are therefore important matters. Would Mrs Banotti, who has complained of such incidents of irregular behaviour, like to state the names of those responsible and those affected, for I will be the first to request that measures be adopted to protect ushers and officials who are doing their duty.
Having said that, it goes without saying that if some of the general rules are stupid or petty, then it will, of course, be much more difficult to uphold them. For example, it would appear appropriate to place an ashtray at the point which marks the end of a smoking area and the start of a non-smoking area in order to avoid cigarette butts burning the floor, but this is a question of common sense.
In conclusion, Madam President, it would also be sensible for us to stop complaining and to behave in a manner befitting Members of Parliament. Just as you do over the issues of flights and Strasbourg part-sessions, you are whining like the hoi poloi instead of behaving with the dignity of representatives of a sovereign Parliament!
Mr Pannella, let me reassure you straight away. The quaestors are not lacking in common sense, believe me.
Agenda
The next item is the order of business. The final version of the draft agenda, as drawn up by the Conference of Presidents, has been distributed.
Relating to Monday:
The Group of the European People' s Party have requested that the vote on the report by Mr Valdivielso de Cué, on behalf of the Committee on Industry, External Trade, Research and Energy, on the MEDA programme, be postponed until the Brussels part-session in order to enable a number of technical problems to be resolved.
Madam President, the rapporteur, Mr Valdivielso, has just informed our group that the amendments are not yet all available in translation. I do not know when they will be available, but if it were to be before tomorrow then - in accordance with our agenda - the vote would have to be taken as early as tomorrow at noon! This is simply impossible because we need to discuss this in our groups.
Hence our request: if the groups still have sufficient time for discussion then the vote could be taken at the end of the week. But if this is not guaranteed then it will just have to be taken at the mini-session in Brussels. In any case, we insist, or at least we ask - as we have, of course, already decided - that the debate take place now without delay. After all, the Commissioner is here!
Madam President, I would like to speak against this proposal. We had initially heard that it was not possible to vote on the Valdivielso report because Commissioner Patten was not here. It now turns out that Commissioner Patten is here and it seems to me that any technical problem that there may have been, and I am aware of that possibility, could be resolved by the Parliament services within no more than 2 or 3 hours.
I would therefore ask that the vote on the MEDA regulation be included in this part-session and if the services really need one more day to resolve the technical problems, that the vote be delayed for one day. However, it seems to me that the groups have debated this sufficiently, it has been on the table for too long now and I believe that there is no reason why it cannot be voted on during this part-session and in the presence, as we had asked so many times, of Commissioner Patten, whom I would like to thank for being here.
Mrs Terrón, there is clearly a technical problem here. I have received confirmation that the amendments are not ready today because some of them still have to be clarified. All the language versions will be available tomorrow morning.
It will not therefore be possible to vote tomorrow at noon because not all Members will have had time to see the amendments. I think it would be reasonable if the House were prepared to postpone the vote until Wednesday. This would be in accordance with our Rules of Procedure, which stipulate that Members must have received the texts in their own languages.
I see that Mr Poettering agrees with this. So, if the texts are indeed available tomorrow morning, we shall vote on Wednesday.
Relating to Tuesday:
Madam President, it is with regret that I must rise this time to address the following point: we have been astounded by the content of a statement made by a Member of the Commission - Commissioner Verheugen - on the issue of the enlargement of the European Union. Commissioner Verheugen has made the enlargement of the European Union to incorporate the countries of central Europe conditional - this is the impression which he gave - upon a referendum, or at least he is recommending making it the subject of a referendum in one Member State of the European Union, the Federal Republic of Germany.
Now, although I am German, it is certainly not my concern - I am speaking here not as a German but as the chairman of my group - to debate the constitutional situation in Germany, but in the countries of central Europe, the unfortunate impression has been given that new conditions have been attached to the enlargement of the European Union. We need to refute an impression of this kind in the strongest possible terms!
That is why this statement from Commissioner Verheugen - and I do not know whether it was made deliberately as part of a predetermined strategy or whether it was simply a rash comment - is not only incomprehensible but also damaging. My group is asking - and I have heard similar noises from other groups - for the Commission to make a statement on this. A suitable time for it to speak on this matter would be tomorrow morning when the Council and the Commission make their statements on the Union's external action priorities.
Should the Commission feel that tomorrow morning is too soon, because it usually meets here on Wednesday mornings, and would prefer to make a statement at a later stage, then the appropriate time would be on Wednesday afternoon at 5 p.m. when other Commission statements will be made. But I would ask the Commission to ensure that our position on the enlargement of the European Union is the one which we have always held, namely that by the year 2003 we in the European Union wish to be capable of enlargement, and to ensure that these principles are upheld here!
If the Commissioner gives the impression that this is no longer the case, then I believe that this is irresponsible, and the Commission as a college must set the record straight!
I have received several requests to speak on this subject, which is perfectly understandable, but I can see that Commissioner Patten is asking to be given the floor and, if you permit, I shall give him the floor immediately before allowing other Members to speak because he may well have some explanations to give us.
I will tell my colleague, Commissioner Verheugen, of the views that have just been expressed, which I know are held by other Members of Parliament. I am sure that he will want to respond fully and rapidly to the concerns which have just been raised.
I want to make two points absolutely clear. These are the strong views of the Commission, including my colleague Mr Verheugen. First of all, in our view, the enlargement of the Union, the incorporation of other European countries in the liberal order of Europe, is the number one priority that we face in the next few years. In my view and the view of other members of the Commission, there is not only a strategic and economic argument but also a moral argument for enlargement.
We want that message to go out loud and clear to all the enlargement candidates. Secondly, all of us have the task in the next few years of convincing public opinion of what I have just said. Mr Verheugen was trying to make that point very strongly. We have to go out and sell the case for enlargement to public opinion in all the Member States of the European Union. It would be wrong if it seemed to some of our voters in the fifteen Member States that enlargement was an issue for the political elites of Europe. We have to convince them that it is in their interests that we enlarge and that there is an obligation on us to press the case for enlargement. That is certainly a cause about which I feel very strongly and which I know President Prodi and the rest of the Commission will be arguing with vigour and passion over the next few years.
The point that the honourable Member raised expresses a legitimate and understandable concern. I will relay it to Commissioner Verheugen.
(Applause)
Madam President, I am very grateful to the Commissioner for his statement. To some extent it addresses the matter and to some extent it fails to do so.
I think it is very important as a matter of public record that we should have a declaration in the clearest terms from the Commission in a body, that it is continuing to act as the essential European prime mover of enlargement. I applaud the view expressed by the Commissioner that we all share the task of selling this historic challenge but I deplore the fact that someone as pre-eminent as Commissioner Verheugen, at least according to a number of newspapers today, should say the Member States should not leave the Commission to do the dirty job alone.
This language is not appropriate to the sensitivities and subtleties required in this historic debate and it constitutes loose talk which opens up an appalling prospect, not least in the hearts and minds of those who support enlargement, and especially in candidate States and in their capital cities. That is why this matter is of exceptional political importance this week.
It is important to understand that a Commissioner, Commissioner Verheugen in this case, has a role to speak for Europe. Of course he is a German politician, but the German Government is empowered and in a position to speak for Germany. I believe it is entirely proper that Mr Poettering should demand that this issue be dealt with here this week and I would urge the Commission to give the necessary assurance, not only because I agree with the sentiments of Commissioner Patten, but because the world at large wishes to be reassured that there is no dysfunction at the heart of Europe on the question of enlargement.
Madam President, there was a lot of animated discussion in our group about the position Commissioner Verheugen has adopted, and our main conclusion was that transparency, more than anything, is now required in the negotiations on enlargement. Our citizens need it and so does Parliament. It seems to me that Mr Poettering' s proposal would serve the purpose well if we were now to create a little transparency, for it is just as Commissioner Patten says: enlargement must not be allowed to be merely an issue for the elite. I can well understand why Commissioner Verheugen is somewhat vexed by the fact that candidate countries are being toured in the name of the Council and the various Member States and being promised that they can definitely join our club one year or the other. Perhaps we can also talk a little about what part the Commission, the Council and Parliament should have in the talks that are now going on.
Madam President, ladies and gentlemen, Mr Poettering spoke here as a group chairman and not as a German. I am speaking here as a German and as the acting chairman of my group.
Commissioner Patten has already outlined the Commission's views on Mr Verheugen's comments. For me, that would actually suffice as a Commission position. My group has always believed that not only the Commission as a whole but also all of the individual Commissioners must justify themselves before this Parliament, and this regardless of their nationality and regardless of any affiliation to a political party. That is why we would welcome Mr Verheugen's being given the opportunity this week to clarify his remarks here before the European Parliament and, if necessary, also to amend them.
Madam President, I should like to declare myself in favour of Mr Poettering' s proposal.
I should like to say that my own group is in favour not only of "selling" enlargement or other major projects to public opinion but also of getting our fellow citizens closely involved in all the major phases of European construction, including by means of referenda. We are, however, totally opposed to the idea of using the referendum as a sort of threat which could be abused by some "stirrers" , exploiting fears and, in particular, unwillingness to open up to others. Consequently, in order to ensure that enlargement is a success in the eyes of public opinion in our respective countries and in the eyes of the citizens of the countries of Central and Eastern Europe, I am in favour of dispelling any misunderstanding, and thus of giving Commissioner Verheugen the opportunity to offer Parliament a clear explanation.
Commissioner Verheugen should indeed come and address the House to offer some explanation. We are not about to start a debate on this matter. I shall put this proposal to him. I think the most suitable time would be on Tuesday, when the Council and Commission will be making their statement on the European Union' s priorities for external action.
Commissioner Verheugen was not scheduled to attend at that time, he was not expected, but Commissioner Patten and I shall insist that he makes himself available and comes before the House to offer some explanations.
Madam President, we would of course welcome a statement from Mr Verheugen. Since this is a very important issue, a statement from the Commission President would obviously be even better. But we do not insist on this. What we do insist on, however, is that the statement which Mr Verheugen eventually makes is unequivocally a declaration by the Commission as a whole, and that any misunderstandings are then cleared up. This is not then a private, personal statement by Mr Verheugen, but a clarification by the whole Commission acting as a college.
Let me remind you, as if I needed to, of the formal sitting at 11.30 tomorrow morning on the occasion of the joint visit by Mr Avraham Burg, the President of the Knesset, and Mr Abu Ala, President of the Palestinian Legislative Council.
There is no need for me to stress the importance of this joint visit. The fact that I am stressing it should show you, as you might imagine, that I should like to see the Chamber as well attended as possible. Let it be understood I am counting on all Members of this House, men and women, to attend.
Relating to Wednesday:
President. The Group of the Party of European Socialists has requested that the statement on human cloning should not conclude with a motion for a resolution being tabled.
Who wishes to speak in support of this request?
Madam President, my group believes that the issue of biotechnology - because we are not only talking about cloning - is an issue which not only concerns various Member State governments, but is one which is also of considerable concern to public opinion. This is the case not only because of the advances being made in this area, but also because of the scientific, industrial, ethical and religious consequences of this matter.
We pointed out at the time in the Conference of Presidents, and we have said so publicly, that we believe that this is a debate which cannot be resolved through an urgent resolution. We believe that it requires well-considered and serious work, and proof of this can be seen in the drawing up of the directive on biotechnology which has been going on for a long time. An attempt was made to finish it, for the second time, during the previous parliamentary term, and it is yet to be finished because it is still facing certain problems.
We believe that we must ensure that the work requested by Parliament of the Ethics Committee - which advises the Commission and Parliament - is speeded up and we believe, furthermore, that an issue as important as this, which involves various committees of this Parliament and which is generating enormous concern in many areas - frozen embryos, the patentability of cells which may be multiplied for the purposes of transplants etc. requires a temporary committee.
We have therefore accepted that this declaration should be made. However, we do not believe that it is appropriate at the moment to vote on a resolution, drawn up as we go along, which may create problems and be divisive.
Madam President, I would like to speak in favour of Enrique Barón Crespo's proposal for the reasons he has outlined so eloquently.
Madam President, my group takes the opposite view, to the effect that it is important to vote upon a resolution.
In the first place, it is not the first time that Parliament has given an opinion on the subject of human cloning. On several occasions since the advent of Dolly we have voted on a number of resolutions. If anyone adopted a unilateral stance on these occasions, it was the British Government which, without any prior consultation whatsoever, adopted a position in favour of therapeutic cloning.
We therefore consider that a reaction from the European Parliament which does not close the door on the debate is a useful move. When I say we must not close the door, clearly the suggestion of a temporary committee must not be rejected out of hand. I am not saying that I am for or against that, but I do think that it would be a good idea for Parliament to deliver its opinion by some means other than an inconclusive debate.
Mr Lannoye, I can confirm that the Conference of Presidents did decide to set up a special committee to deal with all these matters.
Madam President, before the vote I should like to make a point of order. I refer to Rule 118 of the Rules of Procedure. This is about all Members of the House having access to all the necessary documents. With a view to the vote, which will probably take place on Thursday, I should like to confirm the substance of what Mr Lannoye said on this issue. There are Parliament resolutions in which we have made our views on cloning very clear. That was also true of therapeutic cloning! People are acting now as though the proposals put forward by the British Government were something entirely new. In actual fact we have already discussed this and Parliament has always been opposed to it. The votes were always controversial. Those who now want to prevent the debate and a resolution have always represented a liberal standpoint. But a majority of Parliament has always adopted an uncompromising position. It would not be very consistent if now - since the issue is topical - we were not to stand by our earlier statements.
Mr Liese, you very cleverly associated your speech to one of the Rules of Procedure to make it look like a procedural motion, but I have to say the connection was tenuous.
(Parliament rejected the proposal)
Relating to Thursday: President. I have received several requests for amendments to the agenda relating to topical and urgent subjects of major importance.
On the subject of Item 3, 'Human rights' , and Item 4, 'Burma' , the Group of the Greens/European Free Alliance has requested that the current Item 4 'Burma' be replaced by a new item entitled 'Temelin' and that the item on 'Burma' be brought forward into item 3 'Human rights' to replace the sub-item 'Fundamental freedoms in Iran' .
Madam President, I support this proposal and justify it on the basis of the fact that quite a lot has been said about Iran recently. The situation is very delicate and a lot is happening there, but there has been discussion about it. We would very much like to see a place on the agenda to discuss the nuclear power plant at Temelin, as in many Member States, especially in Austria, obviously, as it is next door to it, the situation is very tense. I would like this proposal to make it possible to include the Temelin resolution on the agenda.
I shall therefore put the request from the group of the Greens to the vote. We are talking about adding the item on the Temelin nuclear power plant. The item on 'Burma' would, however, be retained as this has been moved forward into item 3, 'Human rights' . Instead, it would be the item on 'Fundamental freedoms in Iran' which would be taken off the agenda.
(Parliament gave its assent)
Still on the subject of item 3, 'Human rights' , I have received two identical requests from the Technical Group of Independent Members and the group of the European People' s Party to replace the sub-item entitled 'Turkish bombing in northern Iraq' with a new sub-item entitled 'Higher education and universities in Macedonia' .
Who wishes to speak in support of this request?
If you are looking for support, then I would be pleased to support this proposal from the PPE because it concerns an extremely positive development in Macedonia, which could in fact be further consolidated by a swift endorsement from Parliament. I believe this to be a matter of great importance.
(Parliament rejected the request) President. The order of business is adopted thus amended.
MEDA
The next item is the joint debate on the following reports:
Report (A5-0204/2000) by Mr Valdivielso de Cué - MEDA, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council regulation amending Regulation (EC) No 1488/96 on financial and technical measures to accompany (MEDA) the reform of economic and social structures in the framework of the Euro­Mediterranean partnership [COM(1999)494 - C5-0023/2000-1999/0214(CNS)];
Report (A5-0205/2000) by Mr Piétrasanta - MEDA (annual report 1998) on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission report: Implementation of the MEDA programme - 1998 annual report [COM(1999)291 - C5-0117/1999 - 1999/2120(COS)]
Mr President, certain circumstances could have justified postponing this report to a time when everything was available, including the amendments. However, in any event, I believe that we, as MEPs, must take the work forward so that the MEDA report is not delayed at any time, with the resulting harm that that could mean for the countries concerned.
Having expressed these reservations, I shall summarise the MEDA programme. I shall then give my opinion of the proposed regulation, as well as the report as a whole. As is well known, the MEDA programme comes within the framework of the Euro-Mediterranean partnership, which was created after the Barcelona declaration of November 1995. The Foreign Affairs Ministers of the European Union participated in that meeting.
This is an initiative which encompasses 27 countries from both sides of the Mediterranean. On the one side, there are the 15 states of the Union and, on the other, Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, Syria, Tunisia, Turkey and the Palestinian territories. As for Libya, for obvious reasons, it only has observer status.
Our main objective, through this cooperation, is to forge links, especially in the numerous areas of common interest which we share with our Mediterranean neighbours. To this end, around EUR 3 500 million have been invested over the last five years, shared between two broad cooperation formulae: bilateral and regional. Specifically, this economic and financial aid must facilitate the completion of a free trade area by 2010, to which end aid programmes have been implemented, both for macroeconomic reforms and for sectoral reforms and structural adjustments.
We must remember that the ratio between the per capita income of the European Union and the MEDA countries is 1 to 10, that is to say a very considerable gap. Therefore, in my judgement, it is logical that the sustainable economic development of the area should be our main goal. In this regard, I must add that the commercial balance between these two blocks favours the European Union to the tune of EUR 21 billion.
Meanwhile, measures are also being considered to facilitate private investment in these 12 countries, which in 1994 amounted to EUR 3 500 million, particularly by means of updating legislation and administration, as well as by means of meetings between companies belonging to the MEDA countries and the European Union.
We should also remember that we are discussing an area of the world which is particularly affected by military conflict. There is no point in listing the different wars being waged by many of the countries which are members of this partnership. The MEDA programme seeks to clear the way towards a definitive and lasting peace in that part of the world by means, amongst other things, of economic stability. We are talking about a population of around 230 million people which, given the current rate of growth, will reach 300 million in 10 or 12 years time. There is a significant diversity of religions and traditions in all of those countries and this is one of the pillars on which the European Union' s work is based.
As you know, MEDA also includes a short- and medium-term action programme for the environment, which aims to reverse the current environmental deterioration in the area.
Turning now to an analysis of the Commission' s proposal, I think the proposal as a whole is insufficient, partly because of the criticisms made about the implementation of this programme. The Commission principally defines three initiatives for achieving greater efficiency: on the one hand, making the decision-making process more dynamic, focussing the activity of the "MED Committee" on strategic planning and programming. The national and regional funding plans will be adopted annually on the basis of indicative programmes. It also proposes an increase in programming and implementation abilities, for which greater human resources must be provided. Lastly, the Commission intends to scale down procedures in order to achieve more effective implementation and increase the percentage of programmes that are implemented. Specifically, the intention is to develop common harmonised procedures for all aid programmes.
Finally, I wish to say that I believe this report is important because anything that helps the countries to the south of us, in turn, helps us.
Mr President, MEDA represents the practical implementation, the instrument of our Euro-Mediterranean policy, as defined following the Barcelona Convention in November 1995, followed by a number of forums, particularly those in Malta, Naples and Stuttgart.
We are now presenting the first progress report, or annual report for 1998, but which, in fact, summarises the initial implementation period, 1996-1999, and prepares the way for the implementation of the actions for the second period, 2000-2006, in the form of the regulation proposed by our fellow Member, Mr Valdivielso de Cué. Given that this report is subject to the Hughes Procedure, we have included all the proposals adopted unanimously not only by the Committee on Industry, External Trade, Research and Energy, which was chiefly responsible, but also those of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the Committee on Regional Policy, Transport and Tourism.
The context is this: approximately EUR 4 billion over the last four years, plus the considerable appropriations contributed by the EIB, have been allocated. The Barcelona Agreement signed by 27 countries, those of the European Union plus the 12 countries of the southern Mediterranean: Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, the Palestinian Authority, Syria, Tunisia and Turkey. The three main objectives involve the political and security dimension, the economic and financial dimension and the social, cultural and human dimension.
The following observations have been made: this is a programme still in its infancy which has experienced implementation problems and has suffered from various administrative problems, as highlighted by the European Court of Auditors and the Committee on Budgetary Control. There has been particular criticism of sub-contracting associations such as RTM. In the final analysis, implementation has been virtually paralysed and, despite the almost 100% commitment of appropriations, only 26 % have been paid to date, and that only with difficulty, with payment taking, on average, four years.
We presented the ins and outs of the matter in sufficient detail in our report, so I am now able simply to summarise our conclusions, which are as follows: firstly, there is a need to simplify the regulation in order to enable the process to be speeded up, while ensuring greater transparency by providing the resources necessary for the Commission to plan the programme and for the Council to monitor it. Above all, the European Parliament must take part in the process and must be kept informed more regularly, particularly through the Euro-Mediterranean forum.
It would be appropriate to speed up the signing of the association agreements, which to date have been signed only with 7 countries. This particularly concerns Lebanon, Algeria, Syria, etc.
Secondly, project selection must be more democratic and must, to a greater extent, involve greater participation by civil society and NGOs, who continually expressed this desire, especially at the European Parliament round table held in Brussels on 29 June this year, entitled 'Towards a sustainable MEDA' .
Thirdly, respect for human rights must be monitored more carefully, for cooperation is not only targeted at economic progress, but is fundamentally related to democracy, freedom, peace, the eradication of inequality, and sustainable development. We would therefore ask that a report on the human rights record of each of the signatory or candidate countries be presented to Parliament annually to be taken into consideration in the selection of projects.
Fourthly, we consider that the 10% of appropriations allotted to regional cooperation are inadequate as compared with the 90% allocated to bilateral cooperation. We must therefore comment on the volume of appropriations dedicated to regional schemes which, we acknowledge, are harder to negotiate and implement but which correspond to the objective of efficiency, particularly in improving South-South relations and, above all, in safeguarding more extensive action for decentralised cooperation, which we all consider to be an important goal.
Fifthly, on the subject of the six priority areas of partnership, the environment, water policy, industry, energy, transport and the information society, we think it essential to reactivate programmes disregarded until now, the SMAP adopted in Helsinki in 1997 on the environment. At least EUR 10 million must be allocated annually for water. Action must be undertaken to promote renewable energies and to provide support for SMEs and for transport. We should support each country' s sustainable development plans.
We therefore consider it absolutely essential to implement the proposals for regulations suggested by Mr Valdivielso de Cué, particularly those on simplifying procedures in order to increase the transparency, efficiency and speed of payments and on deploying more Commission staff in order to ensure better administration of the programme, which must cease to be a poor relation in comparison with the cooperation programmes for Asian or ACP countries.
At this point I should like to thank not only the many participants, particularly the countries concerned and the NGOs that helped me to finalise this report, but also our European Commissioner, Mr Patten, who has a clear overview of the situation and whose external relations departments should contribute towards improving Mediterranean projects from now on.
Thanks, too, to Mr Patten' s colleagues, especially Mr Patrick Laurent. I should also like to stress the interest which Commissioner Busquin has taken in our work, reactivating Mediterranean cooperation in the field of research, particularly at the forthcoming informal summit on Capri, on 29 September. Thanks are also due to all our fellow Members of Parliament, particularly Mrs Terrón, Mrs McNally and Mr Sami Naïr who are working on this issue.
It is crucial to implement our proposals in order to achieve the necessary revitalisation of the Euro-Mediterranean process. Above all, the appropriations for 2000-2006 should not be penalised because of the programme' s earlier problems. Instead the programme must be the spearhead of our policy, which we shall be discussing again at the Marseilles Conference in November.
We wish the French Presidency every success. I know that they are extremely concerned to resolve all difficulties and determined to achieve their objectives.
. (FR) Mr President, I too would like to thank Mr Valdivielso de Cué and congratulate him on his excellent work. Broadly speaking, his report makes all the points which I, personally, consider important and also those which the Socialists consider important. I should also like to thank Mr Piétrasanta, who has just given us a highly clear and pertinent outline of both the content of this report and the points which we were hoping that he would stress and mention. The points which were missing from the Commission proposal and which were added by Mr Valdivielso de Cué are important ones.
Firstly, Mr Valdivielso de Cué added, and I congratulate him on this, a fundamental idea, namely the need to make a real commitment to the Mediterranean by granting this region aid comparable with that granted to the countries of Eastern Europe. The countries of the South, rightly or wrongly, have the impression that they have been rather overlooked, even though everyone knows that the Mediterranean is one of the most sizeable divided regions existing in the world today.
The second idea which was restored was the harnessing of financial resources that were adequate to the challenges. Reference was also made to the overall approach defined in Barcelona (and not just, as the Commission thinks, the structural adjustment dimension), the intensification of regional cooperation, particularly South-South relations, the importance of decentralised cooperation (contrary to the wishes of the Commission which would apparently like to do away with it), the maintenance of support for micro-projects, i.e. for NGOs and civil associations and the need to finance initiatives for industrial cooperation, particular for SMEs.
Mr Valdivielso de Cué has done excellent work on all these points. I do, however, feel that one fundamental matter, immigration, has not been sufficiently taken into account by this proposal for a regulation. The Commission' s proposal looks at the question of migration from a strictly negative point of view. They make a very serious connection, and I say this weighing my words carefully, drawing a parallel in the very same indent between, on the one hand, the campaign (which I consider to be legitimate and necessary) against illegal immigration and in favour of repatriation and, on the other hand, the fight against drug-trafficking and international crime. This intolerable attitude is an insult to the millions of immigrant workers who contribute to the wealth of Europe. A distinction has been made, as I requested, but it is still insufficient.
I believe the time has come to consider a genuine policy of movement between the two sides of the Mediterranean, north and south. Europe must, I feel, today establish a genuine co-development policy related to migratory flows, which should, Mr President, centre on a few simple proposals, such as the framing of aid policies for projects by migrants, devising instruments for channelling the savings of immigrants, the placement of students in training and the placement of young trainees. Voting in favour of the amendment I have tabled would therefore, I feel, be a contribution towards giving immigrants legally resident in Europe the opportunity to be acknowledged as vectors of co-development for their country of origin.
Let me, in conclusion, quote Mr Prodi who said that immigration must become a factor in development. Mr Valdivielso' s work has gone some way to achieving this, and I would like to see us go further still.
Mr President, we very much welcome these two positive reports and congratulate the rapporteurs and fully support the vital importance of the MEDA programme. In this respect it is critically important that the funding should be properly applied.
I would urge the House to support the two amendments tabled to the Piétrasanta report in the name of this group. As a member of Parliament's delegation to the Mashreq countries and Gulf States, I am concerned that the association agreements with these countries should be ratified as expeditiously as possible; the Jordanian agreement in particular is only slowly proceeding through the ratification process. Our amendment urges the Member State parliaments which have not yet ratified the agreement to hasten this process.
Our other amendment refers to a degree of hypocrisy in our approach to developing a fully free-trade zone in the Mediterranean area. As Mr Valdivielso pointed out in his speech, the EU has a large trade surplus with this area. Yes, we call for a free-trade zone but when it comes to those products which these countries could most readily export into Europe - i.e. agricultural and food products - we maintain trade restrictions. Our friends in these countries understandably question our sincerity. I accept that free access to Europe for Mediterranean products poses problems for producers in our southern Member States, but surely this problem could be compensated at least to some extent in the CAP. So our second amendment calls for the acceleration of progress to free trade for all products including food and agriculture.
I would appreciate the Commission's estimate as to the likely timing for achieving a full free-trade zone in the Mediterranean and how it intends to implement this. I would urge my colleagues to support these amendments along with the two excellent reports under consideration.
Mr President, firstly, I would also like to congratulate the rapporteurs, Mr Valdivielso and Mr Piétrasanta, and say that I share the views of Mr Piétrasanta and Mr Naïr.
The deep schism that divides the Mediterranean world is obvious. The Conference of Barcelona was the European Union' s reaction to it. We should now be working at a steady speed to achieve the aims established there, but that is not the case. Many reasons have been given for this. The MEDA programmes have always been surrounded by too much fuss, and they still are. It is totally pointless to return dwell on this fuss. I prefer to look forward.
The Commission has proposed a new MEDA regulation and in it asks us for speedier decision-making procedures. We agree absolutely with this. My group and Parliament - if we reflect the vote of the relevant committee - proposes to place more trust in the Commission so that it may decide on projects of less than EUR 5 million and we also ask that the Commission be accompanied by a Council advisory committee.
Of course, the Council and Parliament cannot expect the Commission to do things which they do not give it the power to do. In this regard you have our support, Commissioner. You also have our support - and this is expressed in the amendments we are tabling - in order to solve any problems relating to staffing and to management ability that you may have. I would like to remind you, Commissioner, that the Barcelona agreements talk about an area of free trade and economic cooperation and of security and they also talk a great deal about the cultural and human dimension.
Commissioner, I believe that in order to develop these three pillars on an equal footing with one another, we must continue to show our confidence in Mediterranean society and, far from ending decentralised cooperation and small projects, we should implement these effectively and by incorporating all the players: entrepreneurs, unions, cities, NGOs, immigrants - as Mr Naïr pointed out - professionals etc.
I wish to believe that we share the aim of reducing the gulf between the, at least two, Mediterranean worlds. To this end, Commissioner, we ask, and my group will act in accordance with this request in the budgetary debate, for the restoration in the regulation of the amounts allocated to MEDA, so that these will remain at least equal in real terms to those allocated during the previous period. While the problems in the Mediterranean remain serious, and there has been considerable delay in implementing the Barcelona decisions that were designed to tackle them, we cannot accept a reduction in investment.
Mr President, I am pleased to announce that the Liberal Group' s vote is favourable to the reports by Mr Valdivielso and Mr Piétrasanta. However, I must admit that there are certain reservations in our group with regard to future budgetary proposals as a result of the difficulties which have arisen up until now in the employment of funds intended for the MEDA programme.
However, this issue would lead us into a discussion of the budget, which is not the main subject of this debate. The main subject of this debate is political and the issue is the fact the Mediterranean is one of the essential elements in ensuring the peace, stability and progress of the European Union itself.
Eliminating tension and promoting balanced development in the Mediterranean third countries leads to greater security, prosperity and prospects for the European Union. Therefore, Mediterranean policy must be a fundamental pillar of the Union' s external action, which will benefit the European Union itself.
Furthermore, I believe that we must consider that officially, there are at least three Mediterranean candidate countries, and that, with regard to the conflicts which Mr Valdivielso has mentioned, the European Union has made a very significant contribution in recent years to solving them. We are very close to reaching peace agreements to solve them definitively and this obviously requires a significant economic contribution for which MEDA is the main financial instrument. The different aspects mentioned in each report must be taken into account because they make a wonderful contribution to achieving this.
Mr President, the imbalance highlighted in the Piétrasanta report regarding the limited participation of decentralised operators and NGOs shows just how difficult it actually is for civil society to take hold of and take over this development instrument. The report also condemns the fundamental political imbalance between structural adjustment measures and free-trade measures and the other dimensions of the partnership (social, cultural and democratic).
Such obvious imbalances stack up, distancing us from the objectives of peace, democracy and sustainable development contained in the Barcelona Declaration. The case of Tunisia, signatory to the first association agreement and the first recipient of appropriations, is an edifying one. In an increasingly overt way, the international partners delight in describing countries involved in harsh repression and widespread corruption, where increasing social instability prevails, as stable and successful.
We should be wondering whether accelerated economic liberalisation, in the guise of free trade, is not an aggravating factor in this deterioration. Democracy and respect for human rights must not continue to be officially declared theoretical principles which are ignored in practice. Is respect for these principles compatible with the repatriation of illegal residents even though this represents the very success ...
(The President cut the speaker off.)
Mr President, the MEDA programme is a crucial instrument for enabling us gradually to establish a genuine area of shared prosperity, as stated in the Barcelona Declaration. The difficulties in setting it up, the impatience and even the disappointments it has caused our southern partners should nevertheless encourage us to look more deeply into the state of the Euro-Mediterranean partnership as a whole.
The southern Mediterranean countries need European aid, aid that demonstrates solidarity and which contributes to the development of their society. This aid must also reduce the disparities between the two sides of the Mediterranean, by putting an end to the existing relationship of economic domination, the most obvious and most unfair example of which is perhaps the system maintaining national debt. What role does MEDA have to play in this? With more than EUR 3 billion in commitment appropriations for 1995-1999, MEDA I actually committed just over EUR 2 billion in its first four years and actually paid out EUR 553 million, or scarcely a quarter of the credits committed. What a discrepancy between the aid promised and the aid actually provided! This discrepancy is largely due to the fact that, as Mr Patten has often told us, the Commission lacks the human resources to deal with all the tasks that are assigned to it.
I am sure that I will not be the last person to call for further human resources if that will enable the European Union to shoulder its responsibilities. The Commission proposals, moreover, are aimed at simplifying and speeding up procedures under the new regulation, even though removing from the outset individual States' ability to supervise projects would not necessarily be the best solution to achieve greater transparency. More credit should be provided for smaller-scale projects. Too frequently I meet people who have extensive experience of the local association movement, who feel let down by the procedures they have to follow in order to receive subsidies.
The Euro-Mediterranean partnership can only really be built by and for the general public, who themselves wish to achieve a partnership that is of real benefit to all citizens. The MEDA programme also raises fundamental questions about our Euro-Mediterranean policy in general. First and foremost, cooperation is concentrated essentially in the economic and financial dimensions and marginalises the social and cultural dimensions.
It is also time that we took greater account of the growing dissatisfaction with the practices of out-and-out free trade. The social consequences we are seeing in the free trade area are cause for deep concerns, which cannot be ignored. The social budgets of southern countries risk seeing the budgetary resources raised from customs duties cut to a dangerous level. The growth in competition could eat away at the industrial fabric of these countries, which in some cases consists of vulnerable small and medium-sized enterprises.
Rather than so-called 'accompanying' measures, the economic systems in the South need real technological support. The purpose of aid, furthermore, should be not only to convert businesses to comply with the criteria of profitability, but also to respond to the employment needs of the population. While private sector development is heavily supported by MEDA, the public sector is largely forgotten, even though it responds to genuine needs.
To conclude, I should like to concentrate on two aspects of the reports which I support: really encouraging the participation...
(The President cut the speaker off)
Mr President, whilst appreciating the mental efforts of the two rapporteurs and the draftsmen of the opinions, I would like to emphasise how important it is for the EU to set political priorities. In concrete terms: the laborious and monumental undertaking of EU enlargement simply does not allow for a similar tour de force within the European-Mediterranean partnership.
That is certainly not to say that there is no room for improvement in the Union' s Mediterranean policy as matters stand. An evaluation of MEDA I and the wording of MEDA II clearly demonstrate the need for this. In particular, this programme lacks cohesion and has been insufficiently implemented. For example, to date, only a quarter of the commitment appropriations has been paid out.
It is right that a streamlining of the programmes and implementation should be proposed with a view to resolving the aforementioned shortcomings. The sluggish pace of implementation is not the fault of the committees, in any case. They are responsible for a delay of five months at most. No, it is the procedures within the Commission that are largely to blame for the delay. Giving the Commission more financial latitude is not, therefore, the most obvious solution worthy of recommendation. Transparency and control are important aspects that will enhance the quality of MEDA projects. And the standard of quality required varies from project to project to this day.
It would appear from the conclusions of the European Council of Feira (19 and 20 June 2000) that the EU' s Mediterranean policy is founded on 'the partnership' . I will quote in full from this document: "this partnership should be actively supported by both sides" . Cooperation with a view to becoming good neighbours, increasing prosperity and eliminating poverty, and, not least, promoting good government and the constitutional state. May these reports and this debate help to realise these lofty ambitions.
Mr President, I too wish to stress how important relations with the southern countries are for Europe, in particular with those in the Mediterranean Basin. I share the view that enlargement of the Union to the East is causing us to underestimate the South and the crucial nature - crucial for our future, that is - of our relations with these countries. We have been working in this area for almost ten years and for the last five, the significant MEDA programme has been available to us.
The way this programme has been implemented is far from ideal - to say the least - and that is why I share and approve of the objectives of the Commission reform. That is also why I support the calls made by Mr Valdivielso and Mr Piétrasanta to redress the balance, for regional cooperation, for support for 'micro-projects' and for projects involving civil society. It must, however, be clearly stated - and also made clear to the general public - that the financial objectives must match up to our speeches and there should be no question of accepting a reduction in credits relative to the previous period. This holds true whatever arguments and quibbles are put forward.
Lastly, looking beyond MEDA, we must not lose sight of the urgency of the problem of cancelling the debts of poor countries, the need to speed up the implementation of bilateral agreements and the need to promote new multilateral agreements.
To conclude, we must therefore improve the systems that are already in place. Above all, however, we must ensure that the proposals that have already been made, the positions that are adopted in our debates and the way we vote tomorrow are not seen and perceived by our Mediterranean partners as just so many negative messages. There is a serious risk of this, and, if we wish to maintain a political presence, in the region, in conflict management and risk prevention, we must do more and better in the future than we have done in the recent past.
Mr President, in the development of relations with the Mediterranean, Europe cannot fail to give due importance to this geographical area of the world. The economic boom in Far East Asia has changed all the parameters, and the Mediterranean Sea has become an important element in international trade, assuming major importance. Trade and cultural relations have to be given priority for economic reasons; a cooperation process needs to be set in motion, but the development of countries which are developing at a slower rate than Western countries also needs to be promoted. There must be political and commercial dialogue and cultural and financial cooperation.
This is what is important for the development of relations between the European Parliament and the countries of this area of the world. The Mediterranean Sea is the testing ground for the European Parliament' s capacities to act outside the borders of the Union. It is a well-known fact that the great Europe which is a dream of so many cannot be achieved without the political and economic involvement of this major, fundamental part of the Union.
Mr President, now that all the honourable members' wishes have been voiced, I feel we must resolve to make urgent changes to the way in which the implementation of the MEDA programmes is organised. In particular, not only is there a need for transparency and streamlining, there is also a need for efficiency. This requires ongoing dialogue with the regions that are lagging behind. These regions must be able to prosper on the basis of their own potential. That is why it is so important to have local sub-offices that can pursue this dialogue with universities, NGOs and local authorities. That is preferable to having expensive technical assistance offices, and is also preferable to the divide and rule policy of the governments, who often put their own interests first, whereas we regard MEDA as an instrument for peace and democratisation and not just for economic well-being.
Mr President, while discussing the MEDA programme it might also be important to consider the balance that is supposed to exist throughout the Union. It is obvious that the main instrument of the MEDA-Euro Mediterranean programme is a programme of tremendous benefit to the whole of the EU. In the same way, we should recognise that cohesion between the Union' s central and northern regions and the neighbouring regions should be strengthened by means of a comprehensive solution similar to the MEDA Programme. New initiatives to support cohesion policy, such as the Union' s northern dimension that stepped into the limelight during the Finnish presidential term, must also be seen as important projects for the Union as a whole, especially with regard to the challenges of eastward enlargement. It is encouraging to see that, after a long period of twisting and turning, appropriations have been set aside in next year' s budget for the northern dimension. It would be good to move on from here. We need an enormous amount of additional financing, however, to be able to guarantee, in particular, the future of the small-scale programmes to strengthen cooperation with neighbouring regions.
The objectives of the MEDA programme were unfortunately not realised in the financial period that has just ended. For various reasons, there have been problems with the implementation of appropriations, and the monitoring arrangements to prevent misappropriation have proven inadequate. The European Parliament should concentrate on ensuring that the under-use of resources that has gone on for years should come to a stop and the internal monitoring of programmes made more effective. This cannot be guaranteed merely by swelling administration. Cooperation between the Commission and the agencies that implement programmes in the Member States must also be able to be made more effective through other means, for example, through water-tight cooperation between the European Investment Bank and the European Anti-Fraud Office, OLAF.
Mr President, ladies and gentlemen, I have two things to say. The first is that I should like to thank both rapporteurs for their reports, which were well worth reading. Secondly, I should like to say directly to the Commission: stick to your guns, stick to your guns with the Council! Because the real problem is that the Council, that the Member States, are forever wanting to have their say on a matter which the Treaty says is your responsibility.
Just imagine that the Americans had implemented their aid under the Marshall Plan after the war in such a way that for each sub-programme they had asked the Member States of the USA whether they, for example, ought to fund a reforestation project in the south-western part of Bavaria or not! It would probably have taken until the end of the last century to disburse the Marshall Plan aid. This is not what I want to happen to you. Mr Patten, stick to your guns! Parliament ought to support you on this. The Council or the Member States have a right to be consulted, but they do not have a right to co-decision. I suspect that this will also be the decisive issue for the Commission when history judges it one day. You will be judged on enlargement towards the east, but also on whether you create your own room for manoeuvre in external policy.
Now we are not demanding a voice for the Commission alongside the United Kingdom or France on nuclear capabilities for example. But where the budget is concerned, the European Union's own budget, you are the executive. We should secure this position and defend it! In Parliament you should have an ally here!
Mr President, as someone who lives in the Mediterranean, under the Mediterranean sun and who enjoys Mediterranean traditions and culture, I would like to speak up for the countries of that area. The MEDA programme, which largely failed in the first stage, perhaps did not appreciate that the situation of the Mediterranean countries, given the direction that European politics are taking, is extremely difficult. Many Mediterranean countries are less highly developed than other countries, and they face the threat of a single agricultural market, which they will not be able to cope with. In this respect, I would like to refer to the wonderful article by Mr Riccardi of two or three months ago, in which he spoke specifically of the fact that, for reasons of scale, the Mediterranean countries do not attract investment.
It is extremely difficult in those countries to change the agricultural system and, nevertheless, they have to share their products with other countries of North Africa, of the mare nostrum, which belongs to everyone at the same time. Meanwhile the greatest migratory impact originates from these countries. Therefore, we must have a fair policy, and to this end the MEDA programme may be a start, although I believe that, in many cases, it is based on criteria that are important to the northern countries.
Firstly, it is not possible to set up a project without highlighting the great weaknesses of those countries such as, for example, water and desertification. What European policies do we have to combat desertification? We have no clear policy on this issue. Secondly, as far as culture is concerned, more importance is being attached to intermediaries than to the actual beneficiaries and producers of culture. The same thing is happening with many other industrial projects. Numerous NGOs have been created, forming networks with no obvious beneficiaries, when what southern Europe really has to do is wake up.
I therefore support a process of industrialisation based on innovation - we must not turn to the old industries but to innovation - and of supporting projects relating to technological innovation and training. In this respect, I believe it is a mistake to turn to large projects. They would simply make a few people richer. What Mediterranean Europe needs is to wake up, to leave behind its self-absorption and to exploit its own human resources. This will only happen if we support multiple initiatives which together create awareness, a critical mass and a basic system so that, on that basis, many other small initiatives and businesses of all types may be created. Some will be successful and some will fall by the wayside, but if we do not create a policy of multiple initiatives of many types, allowing society to express itself and take advantage of its resources, we will not achieve anything.
Mr President, Commissioner, the two reports in question, particularly Mr Valdivielso' s report, deal with one of Europe' s problems in great detail. The Mediterranean' s location as a major geographical point in terms of the stability and security of our continent has already been mentioned. This is all very well, but there is another issue underlying many of the points made in Mr Valdivielso' s report: a gap is forming between the absolute priority status of enlargement and the development of relations with the Mediterranean countries, which gives cause for concern. The Mediterranean is, in actual fact, an area which is still marked by zones of real poverty, and it is an area where the standard of living and quality of life are such as to require a major European presence.
Whatever we are able to do to boost development of the private sector, to improve the conditions under which small and medium-sized enterprises operate, to modernise infrastructures and encourage the promotion of investments, industrial cooperation and trade, will be gratefully received, for hitherto there has been no support for the economic and production networks of the partner countries and industrial cooperation has played an extremely minor role due to the lack of direct support programmes and joint initiatives between European companies and partner countries.
Therefore, we need simpler administration, a more strategic approach and rapid execution of programmes, for this might actually benefit the small and medium-sized enterprises rather than consultancy firms or financial brokers.
I would like to end with a reference to the agricultural sector. The establishment of a free-trade area in the Mediterranean is, of course, a goal to strive towards, but first we must analyse carefully the plight of Mediterranean agriculture and Mediterranean farmers, and, before we do anything else, we must use the common agricultural policy to rectify an extremely dangerous drop in the income levels of our farmers in precisely the poorest area of Europe.
. I am extremely pleased to be able to comment on these two important reports on one of the most significant programmes for which we are responsible. It is clearly going to be a considerable political test for the Commission and for our whole partnership to try to ensure that we deliver more successfully on these programmes in the future than we have managed to do so far.
I thought that Mr Linkohr made some extremely pertinent and challenging points. We will be coming back to that, not least when we have the opportunity of discussing the letter which the Commission will be addressing to the budgetary authority as a letter of rectification to the 2001 Budget, which will go right to the heart of the real resource problem we face, which creates so many political difficulties for us.
Let me comment first on Mr Valdivielso's report before dealing with Mr Piétrasanta's report. Naturally, I welcome the fact - though I do not think his speech was quite so enthusiastic - that Mr Valdivielso's report is generally supportive of the Commission's efforts to reform the MEDA Regulation, though there are some criticisms. Mr Piétrasanta's report is also favourable towards the 1998 MEDA Programme report. I want to stress that the revision of the MEDA Regulation is a key element in the broader efforts we are making to enable us to deliver aid more effectively and to streamline our often excessively onerous procedures.
The Commission's objective in revising the MEDA Regulation is to streamline the decision-making process so that we can deliver assistance promptly, in line with the political priorities of the European Union in the Mediterranean. The Commission proposes to reduce excessive scrutiny arrangements for individual projects in the Management Committee by introducing strategic programmes through the yearly adoption of national financing plans and a regional financing plan and simplifying decision making.
The simplifications that we have requested would bring MEDA programming procedures in line with those of other financial instruments of EU external relations programmes. It makes no sense to treat MEDA differently.
I must underline that the Commission cannot hope to improve the implementation of the programme if it remains paralysed by cumbersome procedures. The approval of the new regulation will allow the Union to lend real support to the Mediterranean countries in their structural reform process. The economic growth of these countries is of key importance to their political and social stabilisation.
I should also note that the firm commitment of the Mediterranean partners themselves to economic reform would greatly facilitate the implementation of the programme and would trigger a significant rise in its disbursement rate.
We have an absorption problem with some of our partners. It is difficult to spend the money as fast and as sensibly as we would like if we have not even agreed the Association Agreements, or to justify a situation in which we successfully negotiate an Association Agreement and then cannot get our partner to initial it. We all have to move faster if we are to make a greater success of the programme.
We agree with the bulk of Parliament's amendments, particularly those which strengthen MEDA's strategic character. In that spirit, we can fully endorse Amendments Nos 2, 8, 9, 11, 12, 15, 17, 19, 20, 30, 33, 37 and 41 and we can partially accept Amendment Nos 4, 5, 6, 10, 22, 23, 24, 26, 28, 31, 35, 38 and 40 providing some slight verbal modifications. That may save me a bit of work if I am doing the votes later in the week.
However we cannot support Amendment No 25, which proposes an individual examination of financing proposals by the MED Committee. We think this is contrary to the spirit of our overall proposal on the revision of the MEDA Regulation, because we want to streamline and simplify procedures. We cannot accept Amendment No 13, which would seek to include a financial reference amount for the period 2000 to 2006 in the regulation since this would clearly prejudge the results of the budgetary procedure as has been agreed in the context of the Interinstitutional Agreement.
We cannot accept Amendment No 21 which seeks the removal of direct budgetary support, nor Amendment No 27 on direct industrial cooperation and I should point out that the new enterprise policy of the Commission focuses on the improvement of the business climate rather than on direct tools of cooperation. In addition, the Commission at this stage lacks the necessary resources for proper industrial cooperation.
Nor can we accept Amendment No 35 or part of Amendment No 40 on the expansion of decentralised cooperation so long as we do not have the necessary human resources to do the job in a responsible and effective way, but forms of decentralised cooperation will be pursued where possible within existing regional cooperation programmes.
Now let me comment briefly on Mr Piétrasanta's report. I congratulate him and the other rapporteur, Mr Vandevielso, for the commitment and dedication which they have shown. Most of the views expressed in Mr Piétrasanta's report and in the amendments are wholly in line with the Commission's efforts to reform the MEDA programme and our overall objective of streamlining procedures and accelerating delivery of aid.
We support the plea regarding the simplification of MEDA's management procedures and the strengthening of its strategic and integrated approach. The report's appeal for an increase in Commission staff assigned to management of the MEDA programme is one we wholly support. Enough staff to do the job is one of the key principles underlying the Commission's efforts to reform its external assistance services. The increase will be, of course, pursued within the overall staff priorities of the Commission, and I note as well the report's request for the preparation of an annual report on human rights in the Mediterranean. We believe this is something for the Council and the Commission to consider together.
We support the proposals for reinforced South-South cooperation and for more programmes backing small and medium-sized enterprises. We are taking action on water management but we are not, I regret to say, in a position to support the micro-project proposals because again we lack the staff to manage them properly. They are extremely resource-intensive in terms of management.
It will be apparent from what I have said that we are thinking very much along the same lines. Our programmes in the Mediterranean are at the core of my agenda, along with the reinvigoration of the Barcelona process.
Let me make two final points. First of all, I hope, the Commission will this week be agreeing a Commission communication on the revitalisation of the Barcelona process, which we will then, of course, wish to discuss with this Parliament. Our funding of programmes in the Mediterranean between now and 2006 is probably the largest of all our programmes representing over 20% of our efforts externally. My concern is that we should deliver that assistance more effectively and more rapidly.
I have told Parliament before of my surprise at the discovery that if we were to continue at the present rate of disbursement it would take us almost nine years to get through the backlog of our existing obligations in the Mediterranean. That is simply not tolerable. You cannot explain that to the people you are trying to help and it is very difficult to justify it to Europe's taxpayers. Instead of our programmes enhancing the reputation of the European Union in the Mediterranean countries and around the world, it damages our reputation even though we are using taxpayers' money to do good. So, the reform of programmes like MEDA goes right to the heart of what we are trying to do in the Commission.
The other point I wanted to make is this: at the informal meeting we had in Evian at the weekend we spent over three hours talking about external assistance and how effectively we do things as a Union. I pay great tribute to the French Presidency for giving this issue the priority it has. The Commission raised the issue in May when I set out our external budget for the General Affairs Council, the first time the General Affairs Council had ever discussed the budget for external relations, and when we put forward our proposals for reforms, so I think the issue now has the political priority it deserves.
But we will be tested by what we do with MEDA and what we do in the Balkans and by how these programmes actually work on the ground. I cannot keep on coming back to this Parliament and saying we have terrible problems. Parliament, the Commission and the Council have to be able to show that we are making a difference. I hope that with the Parliament's understanding we will be able to ensure over the years ahead that our external programmes are as effective and rapid as we all want them to be.
The joint debate is closed.
The vote will be taken on Wednesday at 12 noon.
Common Community diplomacy
The next item is the report (A5-0210/2000) by Mr Galeote Quecedo, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on common Community diplomacy 2000/2006(INI).
Mr President, I believe that we all agree that in 2000, obviously, the Community already enjoys numerous and fundamental competencies in the external field. The Maastricht reform reflects the aspiration, so often expressed in this House, that Europe should speak with one voice in the international arena.
With the CFSP, the Union' s external activity takes on a new dimension, definitively going beyond the economic field in order to participate actively in external policy. However, the European Union repeatedly has cause to regret - we have been seeing this recently - that it cannot meet the requirements of external action. Having said this, I wish to begin by saying that the objective of this report is not to seek a further increase in the competencies of the Union in the external field. Those who wish to do that have other debates, in the field of institutional reform, in which to find expression for their aspirations.
All that we are proposing is to implement measures which will rationalise and improve the way in which the enormous external action of the Community institutions is carried out. We propose basically to make decisive progress in three areas.
Firstly, by improving the training of Community officials intended to be involved in carrying out external actions. The numerous officials in the Commission who deal with external relations, taking on competencies of prime importance, are technical specialists but in general they lack the prior diplomatic training, which is necessary to fulfil their duties. We therefore believe we need to create a Community diplomatic college, which will provide Community officials intended for external action with a good diplomatic and international training.
To the same end, we believe it is necessary to provide an opportunity to link the national diplomatic corps, whose experience and long tradition are of great value, to our external action, and we therefore propose to implement a 'bridging' system between national external services and the Community external service.
Secondly, we wish to clarify and develop the legal status of the Commission' s current external delegations, their role and their relationship with the various Community institutions. The Commission delegations have seen a dramatic quantitative and qualitative expansion over recent years. Nevertheless, they do not function in the same way and their relationship with other institutions is unclear, since it is not regulated. We therefore propose that the Commission delegations become Community delegations so that their relations with the Council may be closer, through the High Representative of the CFSP, as well as their relations with the European Parliament and its members, thereby guaranteeing greater efficiency and political control of their activities.
Thirdly and lastly, we intend to improve the coordination between the delegations and the external services of the Member States. We need to promote this type of coordination, in order to prevent confusion and inconsistency, not to mention other deficiencies, which were plain to see at the informal General Affairs Council in Evian last weekend. To this end we propose various mechanisms and, amongst other things, we envisage the possibility of joining together the missions of those Member States that agree to do so with the current Commission delegations, at the appropriate time. Furthermore, this would represent a considerable reduction in costs.
Ladies and Gentlemen, Mr President, none of the proposals that have been put forward represent institutional reforms, and even less the ceding of Member States' sovereignty. We are simply proposing a more effective use of the competencies which have already been granted. We are not setting out to propose conflicting models of Europeanism, but simply to be more efficient. Therefore, the rapporteur cannot support those amendments which would represent profound structural changes to the institutional architecture of the Union.
In particular, I would like to express my gratitude for the other contributions which, in committee and with tomorrow' s vote in Parliament, greatly enrich the initial proposal. I would ask the various groups to vote in favour of this report and the European Commission to reflect the feelings of this House.
Mr President, first of all I would like to extend sincere congratulations to the rapporteur, Mr Galeote Quecedo, for his very important and also interesting report that has come at a very opportune moment. If we look at how the tasks of the European Commission, and, in fact, those of the European Union in general, have developed, then we see that this relates to the new phenomenon of the candidate countries, the old phenomenon of the existence of trading partners and development regions, and the not so new phenomenon of Bosnia and former Yugoslavia. These are areas in which the European Union, and the European Commission in particular, have an abundance of tasks before them.
A great deal of criticism of European effectiveness has to do with the way in which these tasks are organised. The committees we have sent out there appear to echo the call for decentralisation that is often heard in other areas of the European Union too. Decentralisation is needed to make decision-making more effective and also to ensure that when there is no pressing reason for something to be dealt with in Brussels, it can be decided on locally. Naturally this will directly affect the way in which these European missions are assessed. For example, the mandate of the European missions must be widened, which therefore means that they will need more personnel. There have been some very embarrassing discrepancies between the possibilities open to the European missions, and those of the United States, for example. Indeed this found expression in the number of people that could be employed locally through the European Union.
The European Union' s profile could be raised by putting Mr Galeote Quecedo' s plans into practice. We must have real EU embassies that are at least some sort of a match for the United States embassies, especially in areas where it is the European Union that bears most responsibility. Therefore we cannot tolerate having ineffective diplomats in situ. I believe it behoves the Commissioner to look closely at who is proving effective and who is failing on that score.
I welcome the fact that there is contact between the European diplomats out there and the European Parliament. Naturally this must proceed under the supervision of the Commissioner who has responsibility for these affairs. This contact with diplomats appointed as special envoys by the European Parliament is, of course, also something we would heartily recommend. We gladly subscribe to those aspects of Mr Galeote Quecedo' s report that could lead to us speaking with one voice.
Mr President, this report on a European Parliament initiative highlights an extremely important issue that we are facing, not only in the field of common foreign and security policy but in the context of enlargement of the European Union itself.
In the field of CFSP, notable progress is already being made, particularly in terms of cooperation in the area of defence. A common military force is being created. It would be strange - not to say dangerous - if the European Union did not at the same time strive to improve its common diplomatic instruments. There is no excuse for lagging behind in this area, even if we take the factor of each Member State' s national interest into account as well as the almost purely economic nature of the history of the Community' s institutions between the Treaty of Rome and the Treaty of Maastricht.
Diplomacy at the beginning of the twenty-first century has indeed been marked by great events and processes that are giving it much greater scope than it has had in the past. Amongst these I would highlight the globalisation of the international economy and the financial markets. It is no exaggeration to state with all certainty that diplomatic activity is becoming more and more involved in the economic sphere and to say that, in turn, economic interests cannot be protected without diplomatic activity. As is also well known, this situation is being played out against a backdrop in which the positions of the main players on the international political stage are being redefined.
The aims that provide the market with additional sensitivity or idealism, however, particularly the fight for a project which is able to reconcile the goals of economic development and those of social and political development cannot be reached unless there is a high degree of cooperation between the Member States at all levels, specifically at the diplomatic level.
What better instrument than diplomacy can there be for promoting objectives of peace and of reconciling national interests? The European Union must provide itself, as this report recommends, with more and better elements of common diplomacy. It is quite clear that, amongst other obstacles, organising matters according to pillars and the fact that the European Union has no legal personality both make it more difficult to achieve this aim and forced this report' s proposals to perform some clever balancing tricks.
Nevertheless, we can, at no great financial or organisational cost, contribute to a better use of the diplomatic resources we already have in the European Union, to everyone' s benefit. The wealth and diversity of diplomatic experience in the various countries of Europe is also recognised throughout the world. It would be a mistake to think that any of the proposals put forward in this report could harm processes that are under way in the field of CFSP in general, or in the field of diplomacy in particular.
The underlying aim of this report, as we understand it, following on from several discussions held over a period of months, is to bring together all relevant current experiences and processes and to direct them towards a common goal, which is, by and large, to create a genuine common European diplomatic service.
Lastly, I should like to say that although one might criticise certain aspects of the report, I have no hesitation in recommending that you adopt it, and I hope that the proposals it contains are given the reception that they deserve.
Mr President, we in the group of the European Liberal, Democrat and Reform Party set great store by the fact that this is not an attempt to set up a single diplomatic corps to replace the Member States' external services. Rather, it is a question of improving the quality of the external service the Community already has and of improving cooperation between that service and the Member States' external services. There is no doubt that there is a need for improved training of this kind in the majority of Member States, and especially in the applicant countries which will, of course, soon need a sizeable staff of well-trained people. We in the Liberal Group attach importance to the fact that what is at issue here is in-service training and not basic training. By that, I mean providing training to people who are already in service or on the way to joining the service. And we attach great importance to the fact that the training should be open to participants from the national external services so that there is interaction between EU and national diplomats. We have therefore tabled a number of amendments which we hope Parliament can accept. It is debatable whether there is a need for a new institution with its own building and board of management, as well as a heated dispute about where the institution is to be located. We would certainly prefer to support actual activities than just bricks and mortar, but we are able wholeheartedly to support the intention behind the proposal, and we hope that Mr Galeote Quecedo' s reflections will be given careful consideration in the Member States, the Commission and the Council.
Mr President, the majority of my group considers that, unfortunately, the unambitious and technical nature of Mr Galeote Quecedo' s report means that it fails to live up to its fine title of a common Community diplomacy.
In particular, I feel that it is a mistake to deny, as Mr Galeote Quecedo has done, that the political aim of his report is the gradual creation of a common diplomacy as the expression of a common policy. This is to ignore the reality that what we have at the moment is a discordant, incoherent chorus of European countries and their 14 thousand or so diplomats, compared to the 3 500 diplomats of the United States. We should simply supplement the 15 diplomatic corps with another, more or less competent corps, made up of European Union officials or, as is the case today precisely in Commissioner Patten' s entourage, national diplomats, possibly including more representatives from some countries than others.
I also feel that the debate on Commissioner Verheugen' s statements indicated extremely clearly that it is not possible for the Union to carry out its external activities in the context of such a lack of cohesion and such frustration caused by the confusion of powers and responsibilities. Commissioner Patten, you have already spoken on this subject, Commissioner Verheugen will also do so, and then each of the Member States will give their opinion. This means that the message we send to the European citizens can only be contradictory.
The group of the Greens/European Free Alliance will support Amendments Nos 5 and 6 tabled by Mr Dupuis, which introduce the political agenda of a common diplomacy and the proposal to start establishing European Union embassies in those countries where not all the countries of the Union are represented. I hope that others will also support these amendments.
Mr President, our group, the Confederal Group of the European United Left/Nordic Green Left, broadly supports Mr Galeote Quecedo' s report, although it is also the case that certain sections of the group disagree with important aspects of it, as we will see later.
We feel that Mr Galeote Quecedo has carried out a profound, serious and ambitious piece of work, although it is also prudent with regard to current prospects. The joint effort in committee by the various political groups demonstrates that common diplomacy is a concern felt by all of us. In fact, our experience, acquired through visits to different parts of the world, highlights four worrying issues:
First: the scant and insufficient coordination of the Member States with regard to issues that must be addressed jointly whenever the interests of the European Union are at stake, and the minimal cooperation between the delegations of the European Union. Also, we sometimes fail to exploit the rich diplomatic experience we possess in Europe and often there are worrying confrontations between these various diplomatic services.
Second: the accidental occurrence of contradictions in interventions by different countries on issues affecting the interests of the European Union.
Third: the insufficient coordination in the defence of points of view, interests and responsibilities of the European Union in international bodies of a political, economic, cultural nature etc., such as the UN, the International Monetary Fund, the World Trade Organisation, the WHO etc.
Fourth: we have also noted that the presence of the European Union is weak in relation to its economic importance and also in relation to the significant presence of the United States.
We therefore believe it is important to proceed with the proposal presented in the report and, furthermore, to take more cohesive action, make a greater impact and make greater progress in that direction. Hence the usefulness of the proposal to create a Community diplomatic college and also the importance, which appears in Mr Galeote Quecedo' s report, of the European Parliament playing an important role as trustee of the sovereignty and will of the European citizens in order to give content to this Community diplomacy and also give content to this prospect of constructing a European Union which creates peace, respect for international law and solidarity in the world.
Therefore, as I said at the beginning, our group will broadly support Mr Galeote Quecedo' s report.
Mr President, ladies and gentlemen, the Galeote Quecedo report is interesting for two reasons: the first is that Parliament unashamedly reveals its true intentions in it, and the second is that nobody is paying it the slightest attention.
What is the real issue here? The real issue is nothing less than providing the European Union, which, by the way, is now simply the Commission, with those final attributes of a sovereign State that was lacking, i.e. a diplomatic service and the prerequisite for establishing it, which is legal personality. Let us be logical about this. The only reason for this college' s existence is to create a common diplomatic service and to do so in a completely transparent way, as outlined in the Galeote Quecedo report.
If those who back this report achieve their aims, the 'carving up' of our nations will thus have reached its logical conclusion, by once again adopting the old Monnet, Schuman and Delors method, which consists of creating a body in the hope that it will get around to creating its own role and content. The truth is, however, that so many preconditions have been left out that people may have the impression that we do not care what anyone thinks. We are creating a diplomatic instrument without even thinking about the essential prerequisite of a common diplomatic policy. This itself presupposes another prerequisite, which is that the common interests of the Member States must be defined. This prerequisite in turn presupposes another, consisting of defining a common link between Europe and the rest of the world.
If we are only talking about the three main powers, Germany, Great Britain and France, it is impossible to see what points would form the basis of our common interests and diplomatic policy, either on Western Europe' s relationship with the United States or on the role of NATO, subjects on which we are definitely not in agreement nor likely to be, or on the East - and here we have the thorny question of Russia and our relations with the Central European countries in general - or on the South, perhaps significantly less where the South is concerned, particularly in the context of the Mediterranean policy.
This is therefore a fraud, and the worst of all kinds of fraud at that, which is intellectual fraud, unless, that is, we accept that the diplomacy of the main power - the central power - can effectively be foisted on everyone else, which would actually amount to solving the problem. Quite recently, at the UN 'Women 2000' conference, our Polish friends were able to see just how flexible common diplomacy really is when they were ordered to fall into line with the position laid down by the Union, or face delays in their country' s application for Membership.
We feel sure that the experience of our friends in Central Europe in the field of resistance to totalitarianism could prove useful to us some day, and furthermore, an illustration of this form of totalitarianism has been provided recently by the unacceptable quarrel that some people are picking with one of our fellow Members, Daniel Hannan. Let there be no mistake, the idea of common representation at the United Nations is being used to attack the permanent seats held by certain Member States as well as the idea that there could be dissident voices in this world, such as the voice France tries very often to make heard with regard to the United States.
Ultimately, Europe can speak with one voice only if it has nothing to say. This has been proved once again and it has also been proved that this Europe is not simply negating nations as individual nations - it is rejecting and annihilating Europe itself.
Mr President, Commissioner, I am sure that it will come as no surprise to our friend and fellow Member, Mr Galeote Quecedo, when I say that I am sorely disappointed by this report. I feel that this is an over-cautious report, and yet it is already raising some people' s hackles. It would have been better to address the crux of the matter and I am sorry that the report has not done this.
The issue of diplomacy is not merely a question of training diplomats and the status of delegations. The issue is of fundamental importance and there is a powerful taboo in this Parliament which we are never prepared to confront: that we have fifteen national diplomatic services, which have been strengthened over years of integration by gradually taking over the competencies of all the national ministries and which have become the real powers, the main power blocking any possible reform of foreign affairs and diplomacy, because it is their power that would ultimately be under threat. They had no trouble delegating and taking the powers of the other ministries to the European level, but when it comes to their own power, it is a different question altogether.
Mrs Frassoni pointed out how ridiculous it is to have a situation in which we have 14 000 diplomats, whilst the United States has 3 000, with the cost/quality ratio of which we are fully aware. We must address the issue of the diplomatic services and the issue of external affairs policy with the same approach that we used to achieve economic and monetary union, by establishing a gradual process of communitising external policy and the diplomatic services. Unfortunately, the report does not address these issues. Unfortunately, we are only proposing slight changes, which will just add a new level to the structures that already exist and we are in danger of ending up with bodies that are even more incapable of making the right decisions quickly.
In my opinion, the questions we must answer are these: do we or do we not want to communitise external affairs policy? Do we want to make the same huge mistake that we made by creating the figure of Mr CFSP and by restoring exclusive Community competence for external policy to the Commission or to a Vice-President of the Commission? These are the real questions. I am rather disappointed that the report does not discuss these issues and somewhat surprised that the EPP has adopted this position given that, tomorrow, in another report on the Union' s political priorities, it will probably adopt a more forthright position on the communitisation of external policy.
I therefore urge our rapporteur and friend, Mr Galeote Quecedo, to perhaps incorporate some of the amendments that have been tabled and to ensure that a process is initiated, that an appeal is made to the Council and that, for once, our Parliament does not fall short of the position of the Council and the Commission, as unfortunately has been the case for the last ten years.
Mr President, wishful thinking sets the tone of this report in my view. Only occasionally does the rapporteur display any sense of reality. This is very clearly the case in Recital O, in which he states that "the objective is certainly not to create a single diplomatic service to replace the foreign services of the Member States" . Yet at the same time, the entire document is suffused with the notion of - it would be safe to say, the passionate desire for - a Community diplomatic service for the Union.
The rapporteur rationalises his intention at the very beginning of his report. In his words: "since the 1950s the Community' s external activity has expanded continuously" . Given that the Union' s vacillating behaviour in the Balkans during the recently elapsed decade of the previous century is still fresh in the memory, this robust declaration sounds extremely implausible to my mind.
Another important point raised by Mr Galeote Quecedo is that of "a lack of coordination" in the foreign policy of the EU Member States, which he believes to be essential to the "visibility and effectiveness" of the CFSP. Does this really amount to nothing more than a coordination problem? As if the divergent national interests of the Member States had already been consigned to the European past! The opposite is true. The CFSP' s self-same lack of efficiency and visibility, as picked up on by the rapporteur, can be directly attributed to the divergent interests of the Member States.
The tension between fantasy and reality in the report also manifests itself in the proposal to set up a College of European Diplomacy. Just how realistic is it to ask for "adequate funding to be provided in the General Budget" for this project when the current EU delegations are already having to contend with serious personnel shortages due to a lack of funds? Mr Galeote Quecedo makes the same point himself in his explanatory statement.
Mr President, the question I am dying to ask is this: to what extent do the Member States themselves actually share the rapporteur' s views? At the end of the day, there is nothing skilful about spending Community money. On no account does this typically European custom rule out legitimate and extremely useful prior enquiries as to necessity and effectiveness.
Mr President, I would like to thank the rapporteur for producing this report. As Mrs Carrilho has pointed out, this is the first own-initiative report which this Parliament is approving in the field of external policy during this parliamentary term.
It is odd to hear the interventions of certain MEPs who say that they find this report very timid, and of others who feel that it will put an end to the last redoubt of Member States' sovereignty. I believe that this report represents a move in the right direction. I believe that it limits itself to adhering pragmatically to the Community method and that it clearly demonstrates that joint diplomacy is one of the fundamental aspects of the visibility of the European Union' s external action.
I do not know if we can speak today of the European Union as the main economic power, the main industrial power or the main financial power in the world. What we can say, without a shadow of a doubt, is that the European Union is today the main provider of development aid, and this means that the European Commission delegates play a very important role when it comes to representing the Community institutions and, in particular, the Commission. This means that their specific importance in many cases, given the significant quantities they have to distribute, is greater than that of the ambassadors and of the Member States. Therefore, Mr President, it is clear that anything which helps to improve the preparation and knowledge of the Commission officials will be an important element for the European Union' s external action.
The rapporteur has explained the main initiatives contained in his report: the creation of a common diplomatic college, the establishment of procedures for Commission delegates to be received in third countries - an initiative which Mr Patten has accepted in general terms and which I am pleased to see included in this report - and also the drawing up of an annual report on the activity of European Union delegates.
I hope, Mr President, that these initiatives will contribute effectively to the creation of a more visible and coherent external policy for European Union action.
Mr President, today we are discussing Mr Galeote Quecedo' s excellent report, on which there is a broad consensus. Clearly, if we are to support the Union' s international activities, we need suitable mechanisms, knowledge and skills. Equally clearly, these alone are not enough. We also need policies. In this sense, Mr Galeote Quecedo' s report remains within the limits of procedural rationalisation; it also remains within the framework of certain policies. We often ask the question: which came first, the chicken or the egg? Something of the sort hangs over today' s debate. But we must be clear that there are no vacuums in life. In this sense, moaning and groaning solves nothing in politics.
Having said which, the framework to which the Galeote Quecedo report belongs will always dictate the conditions both for rationalising procedures and for the prospects of common diplomacy. In this sense, it moves within the bounds of technocratic rationalisation and goes no further than policy will allow. However we, the citizens of Europe, who are striving for a better future for the people of Europe and of the world as a whole, have to realise that we need to intervene in these matters transcendently. We need to move forward, we need to be guided by the logic of a positive dynamic balance, not a static balance which goes nowhere. In this sense, there have indeed been huge vacuums in the CFSP and we have all acknowledged the fact and seen what is needed in order to put flesh on the bones of this policy, which is instrumental to the political development of Europe.
In this sense, the report translates the initiative of the European Parliament into a framework, into prospects, action and rationalisation. In any event, if there is anyone here in this House - and I do not think that there is - who believes that Europe has no future, they can express it somewhat differently. But I believe that the people of Europe and the large majority of parties and factions see Europe as a Europe with prospects, a Europe of peace, a Europe of cooperation, a Europe of social cohesion, a Europe of development. And this sort of Europe cannot function if it has no prospect of a common foreign policy and defence and security policy, i.e. if it does not have the corresponding mechanisms.
Under these circumstances, the tiny foundation stone of this structure which the European Parliament is laying today represents a serious starting point and I think that it has created new momentum and better prospects.
I would like to speak on behalf of the non-federalists in our group who actually feel that Europe is centralising far too much and more and more powers are being taken away from people at local and national levels, basically without any proper democratic control.
There is quite a lot of double-talk here tonight. On the one hand, people are saying that we are not talking about or aiming for a single diplomatic corps, but it is quite clear that the aim of this whole project is to have EU embassies abroad and to abolish national ones. I am not being nationalistic and saying that I want the Irish Embassy, but there is a certain amount of danger in this, particularly because it is geared towards the common foreign and security policy, which is not in the interest of the developing world or of the peoples that have been persecuted and exploited by Member States of this Union. You only need to look at the number of, for example, British embassies abroad. Britain has twice as many embassies as either France or Germany. It has a huge diplomatic corps which reflects its colonial past. I have grave reservations about the idea of a common European embassy, given that in the past people fleeing persecution in certain countries were able to go into some embassies and seek asylum and get protection.
What happens if you have a single European diplomatic presence abroad? We abolish national embassies. What would happen then if someone fleeing from persecution were to seek asylum or help from the EU embassy if it did not suit the EU's interests to support him or her?
I believe that there are grave dangers in what we are doing. It is interesting to hear some people speaking today about the need for a higher profile and EU embassies to compete with the US. This is all about competition. It is about being able to compete with other superpowers.
I do not approve of the idea that Europe should create another superpower. To do so would destabilise the global community. Whereas, we should look for more cooperation and less competition. The idea of competing with the US is completely unacceptable.
If you look at the report itself, it is geared towards facilitating the common foreign and security policy. Not all Greens and EFA members in our group - the non-federalists - would support Mr Dupuis' amendments, because we believe that they are moving in the same direction and we would have grave reservations about that.
Mr President, although the European Union barely has a legal basis or status as an international political entity, the report and proposal under discussion suggest creating mechanisms which are suited solely to that sort of entity.
The proposal to create a Community diplomatic corps and a college of diplomacy is not intended to fill a vacuum in Community legislation. In essence, this proposal, tabled no less as a proposal by the European Parliament, which is supposed to represent the people, is intended to deprive Member States of the facility to exercise an independent foreign policy which differs from the choices made by the dominant circles in the European Union, to the detriment of the people. It is basically intended to abolish diplomatic representation of the people, of the Member States, and to replace it with diplomatic representation directed by the managing board of the European Union. This proposal is intended to take all foreign policy matters out of the jurisdiction of national governments, far from any possible democratic control, and away from national parliaments, and is therefore in violation of national constitutions.
The Communist Party of Greece, as you know, is opposed to any further integration of the European Union and to the CFSP and the superpowers of Mr CFSP, the notorious Mr Solana. We are opposed to measures which seek to convert national governments into powerless county councils, which is why we shall be voting against the proposal.
Outwardly, Mr Galeote Quecedo's report seems very reasonable, but on closer examination, we get a rather different picture. If the proposals were pursued, we would have another building block in the construction of a European State.
There are many points of detail in the report which are particularly controversial, not least the idea of European Union embassies and the suggestion that the European Union should have "coordinated representation in international bodies such as the UN". The implication of this is that the United Kingdom and France should give up their seats in the Security Council and make way for an EU representative. I am alarmed at the anti-United States rhetoric which we have heard from a number of speakers, and at some of the other outbursts from other Members.
This is hardly the moment for the Commission to be encouraged to embark on yet another ambitious development of its role. The Commission's external assistance programmes account for nearly EUR 10 billion this year, and the priority task of the Community delegations is to administer these programmes properly and efficiently. Mr Patten has just made reference to this. In his communication on the reform of external assistance, Mr Patten recognised, and I quote, "acute staff shortages have had a direct and negative impact on the speediness and quality of EC aid delivery". He said that there is an urgent need to focus activities on core tasks and that additional staff needs will be concentrated in the area of project and programme implementation, in particular within delegations.
The clear conclusion is that the most important role of delegations is the administration of external assistance, not to try and run some additional diplomatic tasks. Management personnel is what we need in the delegations. There is no recognition of this in the Galeote Quecedo report. Yes, the Commission needs to recruit a different sort of personnel. Yes, it needs to give them improved, specialist training, but not for some new-fangled diplomatic service, but to get the external assistance programmes on the right footing.
Mr President, the informal meeting of Foreign Ministers in Evian has, in fact, already anticipated to some degree the excellent proposals in Mr Galeote Quecedo' s report. As I understand it, it was agreed that the EU embassies in third countries and the embassies of the Member States should improve their level of cooperation and coordinate their development programmes, and that there should be far more joint action. Now these are things we have already called for on countless occasions, and so I am delighted that Mr Galeote Quecedo has made a proposal that is very much in line with our wishes.
Mr President, last week, I was in Indonesia on a fact-finding mission and all I can say is that the EU delegation out there provided me with outstanding support. When I go on foreign trips, I always ask for a meeting to be arranged which will be attended by all the EU ambassadors, i.e. the ambassadors of the 15 Member States. This occasion was no exception, and a meeting was indeed arranged. And then there are complaints that the joint policy of the EU Member States is not in the limelight enough, and that although people in Indonesia know full well what Japan and the United States are doing there, they do not have a clear enough idea as to what the 15 Member States of the European Union are doing there. If I then ask: 'how do you coordinate your work, and how do you harmonise your activities, the answer is: 'that is not something we do' . And I would go so far as to say that people seem to be in great fear of achieving a degree of coordination and harmonisation. That is why I think it is so important that these agreements were reached in Evian, and why I welcome with open arms the fact that an EU college of diplomacy has been proposed. The national diplomats should also be required to attend courses at a college of this kind, so that they understand how to take joint action at European level. There is an urgent need for this. It is not a question of wanting to outdo the United States, or Japan, for example, but what we do need to do is give Europe a much higher profile in third countries. Accordingly, I have a great deal of time for Mr Galeote Quecedo' s report and I truly hope that the Evian proposals come to fruition.
Mr President, over a period of 150 years, missionaries and aid workers have fostered knowledge of international affairs and commitment in my own country amongst broad sections of the population. It is important for each individual Member State to retain and extend the opportunities it has for asserting, through its government and embassies, the voice and commitment of its own people on international issues.
Embassies constitute one of the most essential and most obvious expressions of national sovereignty. History shows how, for example, a country such as Norway fought to conduct its own diplomacy in its struggle for independence from Sweden. By having its own embassy, a country can also provide important services to its citizens when they visit another country. The embassy can provide them with a service in their own language. At the same time, embassies constitute indispensable sources of information and centres of analytical work for the various governments of the countries concerned.
Mr Galeote Quecedo has done a very fine job, but I am sceptical about the following points: recital E concerning the establishment of a professional and permanent community diplomatic service; and recital P in which there is talk of setting up EU embassies in the future. What exactly does this mean, Mr Galeote Quecedo and Commissioner Patten?
Paragraph 1 - the setting up of a College of European Diplomacy. In which language is it to operate - in Spanish, English, French or in the languages of all the Member States? Paragraph 12 - in which I think the embassies of the Member States are being told that they are to issue joint statements of their views. Is this not already clear to them under the framework of the Common Foreign and Security Policy?
Finally, there is talk of guaranteeing coordinated representation in the EU and other international bodies. Sweden and many other countries have proud traditions in the United Nations. Let us continue along these lines.
Mr President, I have taken the floor now spontaneously - as spontaneously as it is possible to do so in this Parliament - because a colleague from the group cannot be here. But I am taking the floor as someone who until last April was a very ordinary civil servant in the German diplomatic service, and so people might perhaps think that I would be certain to be relatively sceptical about an approach of this kind because it will surely tend to erode the powers of national colleagues.
I am not sceptical, and I should like to warmly congratulate Mr Galeote Quecedo on his report. I am, however, rather surprised at the strange scenarios depicted by some of the honourable members here. What is this really about? Mr Galeote Quecedo actually made this quite clear: there is a remit for the European Union to be represented in third countries and this is about us being represented there better and more professionally within its terms; it is about our people whom we post there being able to work as effectively as possible within their remit.
I do not wish to offend anybody, but if I imagine let's say a former national civil servant from the Ministry of Agriculture in a Member State coming into the Commission at some point and doing really outstanding work internally, and then being appointed to head perhaps an external delegation or a Commission representation abroad, I think that this person would definitely still gain from learning what national colleagues will have perhaps learnt at a diplomatic college. And I believe that this would allow the person to do their job even more successfully.
Similarly, however, I should also like to say that this remit will of course grow in conjunction with powers at European level. In this respect, both the fears expressed by Mr Coûteaux on the one hand, and the hopes expressed by Mr Dupuis on the other, are certainly justified. As the tasks broaden, so the power devolved to these representations will increase, but this is also what we, as a body, have all wanted. Seen from this point of view, it is good if we already start making appropriate preparations now. I believe that the report drafted by Mr Galeote Quecedo is a very good one.
Mr President, I very much welcome the interest that Parliament has shown in the external service, in particular, Mr Galeote Quecedo's report. I want to assure Parliament that we will consider its recommendations very carefully.
I want to pay particular tribute to Mr Galeote Quecedo. He deserves considerable respect for the very professional and open-minded way in which he has carried out his work. I can say without any reservation that the Commission has benefited from the report and it is bound to make a permanent impression on the way we run our external service in the future.
It is already a subject in which we have been taking a keen interest. I left a special meeting of virtually all our heads of delegation in Brussels early today specifically to be here for this debate. When apologising for my early departure I was able to inform them of the close interest that Parliament takes in these matters. The fact that we called all our heads of delegation to Brussels at this time is a sign of our determination to give a firm lead to the external service and to provide it with the career structure and the leadership that it deserves and needs.
Members will have seen the communication on the development of the external service that was adopted by the Commission on 18 July. It recommends continuing to rebalance delegation staff between officials and local agents and continuing the regionalisation of our representation in a way that will free up 32 official posts immediately to be redeployed to delegations that need reinforcement. The communication updates the list of priorities for the opening of new delegations and offices. However, even though some of these are urgent priorities, our first concern must be to use available resources to reinforce some of our existing delegations. The communication also describes the measures we are taking to devolve authority from Brussels to delegations in the field, known in jargon as "deconcentration". This is closely linked to our efforts to reform our external assistance programmes.
The communication makes it clear that what it proposes is only a first step. We intend to continue and to ensure the best use of the resources we have at our disposal on the basis of an evaluation of the workload of each delegation. I want to make this point very clear because it is the backdrop to Mr Galeote Quecedo's report. If we get through our reform proposals and if they are supported by the budgetary authority, in the SCR and the Bureau d'assistance technique combined we will have fewer people managing our external programmes, though we will have more than at present in the SCR. But we will have fewer people in Brussels and more people in the field. That is the balance we should be striking: to have more of the work done on the ground in our delegations. We will be preparing a follow-up communication on the external services in the first half of next year.
Let me comment specifically on Mr Galeote Quecedo's report. It makes recommendations in three main areas: the training of officials assigned to external relations, the legal status of delegations and coordination with Member States. A number of the points raised by the resolution, for example on regionalisation and on the evaluation of our network of external representations, are already covered in our own communication. The report stresses the role of the Commission and its delegations in the Community's external activities and it is, of course, essential that the Commission's external service be able to continue to contribute properly.
The first step must be to develop the training of officials in the Commission who deal with external relations. I am delighted that the report puts so much informed stress on that point. We have already made good progress but we need to build on it very fast indeed, particularly given the deconcentration that I have talked about. We should try, as the report suggests, to benefit from the skills and experience of existing training institutions in the Member States. We are already in contact with many of them and we will seek to deepen that relationship.
Whether it is now time to set up a college of European diplomacy is something that we will have to look at very carefully with Parliament, the Council and others. We will certainly consider that proposal very carefully and it underlines the importance of training - language training, management training, all the other sorts of training that are essential in order to make our delivery of programmes and our representation overseas more effective.
On the legal status of delegations I should say that although delegations are formally delegations of the Commission they are under clear instructions to give all possible assistance to all the institutions of the European Union and indeed to Member States. I am not convinced of the need to formalise this state of affairs since it exists already.
I do not want to complicate procedures further, but again I am open-minded on the issue. We have made it absolutely clear to our delegations that they should regard themselves as working for the High Representative and for the other institutions of the European Union, both when it comes to reporting and when it comes to logistical issues.
On relations with the Member States, I wholeheartedly endorse the proposal for greater cooperation. This is already our policy and the discussions this weekend at Evian very much concentrated on how best we can achieve that in practice. In our 1998 communication on the external service, we made it clear that any Member State that wished to keep a presence in a third country without maintaining an embassy was welcome to use the Commission's delegations. This has already happened on two occasions: in Sierra Leone by Germany and in Burundi by Austria. There is already a considerable degree of cooperation between Member States' embassies and Commission delegations. There are regular meetings at all levels. Joint reports are produced, either at the request of headquarters, or on the initiative of heads of missions.
The Commission also supports and, when appropriate, seeks to participate in co-location projects where more than one Member State and/or the Commission agree to occupy premises jointly. We have a programme of secondment of Member States officials and diplomats to our delegations. There are ten in our delegations at the moment, with a few more due in the near future. The restriction on the development of this programme is not lack of will on our part - I want to make that clear - but to some extent a lack of resources and also a certain reluctance on the part of the Member States to respond to our invitation to second diplomats to the delegations.
I want to underline the importance of coordination. We have to cooperate better without finding ourselves in a situation in which everything we do is second-guessed, not just in Brussels, but in other countries as well.
All this discussion about coordination and about the future of the external service takes place against the backdrop of a treaty which talks about a common foreign and security policy, not a single foreign and security policy in a Union of fifteen Member States, each with its own foreign minister. I strongly suspect that we will have fifteen foreign ministers in the European Union for the foreseeable future. But what we have to do is make coordination and cooperation more effective, more meaningful and more professional.
A final plea. In welcoming this report and in promising active cooperation in following its recommendations I must stress that if the external service is to carry out the role which Parliament wants for it, it must have the resources to do so; that is, not just resources to place officials in third countries but also to ensure that they are properly trained, that they are equipped with the necessary information technology and that they have secure means of communication. Last and by no means least, it is very important that they are provided with adequate physical protection in what is an, often, very dangerous world.
Thank you very much, Commissioner Patten.
The debate is closed.
The vote will take place tomorrow, at 12.30 p.m.
EC investment partners financial instrument
The next item is the report (A5-0202/2000) by Mr Dell'Alba, on behalf of the Committee on Development and Cooperation, on the proposal for a European Parliament and Council regulation regarding the closure and liquidation of projects adopted by the Commission under Council Regulation (EC) No 213/96 on the implementation of the European Communities investment partners financial instrument for the countries of Latin America, Asia, the Mediterranean region and South Africa (COM(1999) 726 - C5­0062/2000 - 2000/0034(COD)).
Mr President, Commissioner, ladies and gentlemen, I have the great honour of presenting, on behalf of the Committee on Development and Cooperation, this report on the liquidation of one of the projects which appears to have been more successful or which has been more positively appreciated in the field of North/South cooperation: the ECIP (European Community Investment Partners) project. This project is universally considered to have been successful, although, in company with many other projects, it did suffer from the delays which have built up in the external relations sector, delays with which we are all familiar and which Commissioner Patten has recently analysed in great detail. In this case, we have almost 600 projects which were approved in due time and which are to be financed by the ECIP. The Commission has therefore proposed - after a delay which we condemn in our report, caused, of course, by the events of 1999 - to extend, not the legal basis itself, but the existence of the technical assistance offices and the means which are essential for the management of the sizeable remainder of the ECIP - 590 projects - and to do so for two years.
I have to say, Commissioner, that the Committee on Development and Cooperation has been faced with the opinions of the other Parliamentary committees - the Committee on Budgets and the Committee on Budgetary Control - on this matter. As you will have seen, these two committees attempted to fence in the Commission, so to speak, and place greater restrictions on it, calling upon it to conclude the operation six months earlier and to submit progress reports earlier in the process than proposed. We, the Committee on Development and Cooperation, have understood the Commission' s message, the request to assist the ECIP project - which, I repeat, has contributed, along with other projects, to the creation and growth of thousands of small and medium-sized enterprises in Third World countries and has, in effect, raised the profile of the Union and enabled it to penetrate a new sector, which is therefore important to the Commission - and we have therefore decided not to go along with the more restrictive opinions of the other Committees or to make amendments to the Commission' s principal request to be granted two years to bring this major economic cooperation instrument to the best possible conclusion and to honour the agreements, signed before 31 December 1999.
However, at the same time, Commissioner, we have made a request: we have called upon you to inform Parliament of what the Commission intends to be the future of this instrument and to do so in good time for us to be able to reflect on the matter, together if possible. We have seen that it is an effective instrument which has responded to real needs and has employed much more in the way of resources than the Community Budget funding. We therefore call upon you to accept our amendment in order to make the co-decision procedure as rapid as possible and so that, if possible, we will be able to close the procedure in a single reading, so that you will be equipped with the means for action as soon as possible. Our modest request is that you inform us of your intentions before the end of the year.
We are aware of the differences of opinion and the possible conflicts of responsibilities between external relations and development and therefore between the responsibilities of the individual Directorates-General, and possibly even between the responsibilities of the individual Commissioners, but we are also aware that, during restructuring, the responsibility for external relations is extremely carefully reviewed by yourself, in particular, Commissioner, and by the entire Commission. We have not, therefore, laid down a line of march. We have not laid down that the ECIP has to remain an autonomous instrument or that the ECIP can and must be integrated into a wider-reaching instrument. We have merely requested that the faith we are placing in the Commission in granting it these extra two years will be repaid: this is our request, and I would ask you, Commissioner, to tell us now whether you accept the amendments which we have tabled.
Mr President, the Committee on Budgetary Control unanimously supports the objectives of the EC Investment Partners programme. However, we do criticise the way in which it has been implemented. The first point to note is that the Commission is currently operating in a legal vacuum, because the proposal to continue the programme - which has after all already been extended twice - was only tabled at the end of January, that is, one month after the regulation had expired, and will not be able to be adopted until late autumn.
We endorse the legislative proposal as a stopgap measure until the end of 2001, because we do not deny that, according to the figures published, 34 000 firms have been involved as partners, creating over 1 300 joint ventures and 42 000 jobs. Nevertheless, the Deloitte & Touche appraisal report highlights a series of grave shortcomings which need to be tackled. For example, procedures have become increasingly bureaucratic and cumbersome and therefore less business- and user-friendly, which has resulted in the accumulation of a backlog of payments and increasing discontent among financial institutions and enterprises because of delays in decisions and contracts.
Bad management and a lack of coordination between the ECIP Unit and the SCR also mar the Commission's reputation, as does the discrimination between financial institutions. For example, the state-owned development bank of Denmark receives 38% of funding while Spain's only receives 23%. As well as further points of criticism and three proposals for amendments, our opinion also contains questions which the Commission ought to take into account when it is deciding whether to continue operating the ECIP beyond 2001 or whether to incorporate it in a single investment facility, as Mr Dell'Alba has already mentioned.
Mr President, as somebody keen on helping countries to create jobs and transfer technology, I have to say that the ECIP programme is extremely good and, in principle, that was the objective. But as my colleague and friend, Mrs Theato, has mentioned, it is full of worms. It is almost as if the project was a wonderful, beautifully-wrapped box of chocolates, but inside was absolutely packed with worms.
The reason for that is simple. If you look at Facility 1, it grants up to EUR 100 000 for simply identifying a potential joint venture. So, clearly, when you look at Facilities 2, 3, 4 and 1b, you soon realise that the work was not done by somebody who was a banker, but by somebody who perhaps was a bureaucrat and knew nothing about finance and lending to projects which could be viable. In short, I would say if such an instrument is ever to be invented and devised, it should be done with bankers and industrialists, people who know what they are talking about, not bureaucrats sitting in the European Commission. Therefore, the sooner this project is wound up and the European Union saves money that is being wasted, the better.
I feel very strongly that such investment projects should be very carefully thought out with input from industry and bankers so that maximum jobs are created where they are needed and where there is wide coverage and public accountability and transparency. When I was a member of the Budgetary Control Committee and met the people who were managing this project, I was not at all impressed with the knowledge that they had of running such an enterprise, and I come from an industrial and financial background.
Mr President, Commissioner, the report presented by Mr Dell'Alba refers to the winding up of one of the main financial instruments for Community aid to the private sector. The Socialist Group supports all cooperation measures which, like this one, help to make companies, and economies in general, more dynamic, by means of private initiative. The ECIP, whose projects are now coming to an end, has been particularly successful, as has been previously pointed out.
According to the external evaluation it has been subjected to, the ECIP has demonstrated a significant multiplier effect, creating jobs and joint ventures. We now hope, Commissioner, that the future programme that will replace it will add better management to these positive effects. Nevertheless, we have to say that although we are happy with the successes of this programme, we Socialist members of the Committee on Development and Cooperation suggest that the main objective of any instrument for aid, including those in the private sector, must be to reduce poverty in those countries, which is ultimately the objective of these instruments.
Wealth creation and the generation of jobs by means of companies financed through Community funds must benefit those populations in need. The application of these instruments must take account of the need to achieve labour, social and environmental standards, otherwise it could be said that these instruments do not aid development but rather constitute subsidies to individuals.
We cannot say that in the evaluations control has always been exercised over the quality of aid via the ECIP. For example, when a bank is established in a beneficiary country by means of ECIP funds, how can we be sure that these funds are directed towards attracting investment and not simply to subsidising the presence of the bank in that country? As the rapporteur has said, it is a question of framing Community aid within a broad strategy which includes the private sector, which the Commission does not refer to in its plan for reforming aid policy, despite the fact that attracting private funds is necessary for the development of many countries.
In this respect, we wish once again to repeat the question by Mr Dell'Alba to the Commission about its intentions relating to extending this instrument to the countries of sub-Saharan Africa, whose need for funds is also very great. In short, we hope that this experience of the ECIP, which has been very important for Latin America, will serve to improve the programme replacing it, which, we have noted, has no clear role in the Commission' s plan for reform.
Coordination within the Commission is essential to improving the effectiveness of aid and, to this end, the different instruments must have one broad aim and one overall strategy.
Mr President, Commissioner, ladies and gentlemen, to those of us who have closely followed the evolution and development of the ECIP instrument throughout its short but intense history, it seems that the best way to summarise Mr Dell'Alba' s report is to highlight the message contained in the amendments of the Committee on Development and Cooperation, since they recommend the continuation of this financial instrument because it has been the best vehicle for establishing and strengthening Europe' s business fabric in the countries involved and, consequently, for creating employment.
Now that the agreement on free trade, political concertation and cooperation between the European Union and Mexico has just entered into force, it is a good time to remember that we should continue with this type of financial instrument which, in some cases, such as Mexico, has been used intensively and positively, and is ideally suited to strengthening commercial ties between particular blocks, such as the European Union and the countries involved. Otherwise, the European Union would no longer be acting in accordance with its cooperation and development commitment, not only in the case of the countries of Latin America, but also in the cases of Asia, the Mediterranean and South Africa.
In short, we clearly support Mr Dell' Alba' s report, and we congratulate him on the clarity of his ideas when he deals with the need to continue in the future with the implementation of the ECIP, in my opinion, as a single instrument. We also hope that these ideas will be directed, after more than ten years of positive experience, towards making the bureaucratic process involved in the project' s implementation more flexible and rapid in order to allow for more efficient action. In my opinion, this requires a strengthening of human resources in the Commission' s offices in the countries involved.
Mr President, the proposed ECIP development programme provides a pretty picture of the European Commission' s mismanagement. Although this programme is heading in the right direction, i.e. technology transfer to developing countries, the Commission has, perhaps unwittingly, applied a brake. The programme has been running for twelve years and the Commission has waited right until it is about to end before considering whether to carry on with it. As with other programmes, the Commission has not looked into the consequences of a possible end to this programme, the implications for the continuity of actions already undertaken or for the situation affecting partner businesses and jobs.
It appears that, last year, the EUR 90 million that were budgeted for this programme were not even used, due to a lack of human resources available to study the dossiers, which are piled up on a desk somewhere in Brussels. At the same time, the administrative procedures have become more cumbersome with every passing year, yet the personnel running the programme have not seen any increase in their staffing numbers. Similarly, business partners were not informed of the possible termination of the programme. Lastly, the criteria for the distribution of funds between the different foci of the programme, particularly the social rights of workers, have remained impenetrably vague.
In light of what I have just said, we ask the Commission to look into the means, firstly, of producing a rapid evaluation of the assessment and, secondly, of re-establishing the programme whilst improving its transparency and maintaining the level of its budget.
Mr President, I shall be voting against the Dell'Alba report, and more generally against the ECIP and MEDA programmes, which were basically designed to finance subsidies and loans to private companies investing in Latin America, Asia, the Mediterranean and in South Africa. I protest at the fact that public money might be used - in any form at all - to generate private profit. This project, which is supposed to focus on SMEs in the first instance, in reality often involves subsidiaries of huge multinational companies, such as banks, which take part in these programmes and profit from them.
The stated political aim of these programmes is to encourage the opening up of these countries' markets to European capital. In the past, these poor countries were plundered and exploited by the capital of the great European powers in competition with one another. All that has changed is the fact that the programmes now advocate coordinated action for this capital. Capital that is invested through this programme is no more designed to develop poor countries now than it was in the past, since they are dependent on European capital. These programmes are not designed to make the lives of the working classes any easier, but to exploit a cheap workforce over there in order to increase the wealth of owners and shareholders over here.
I therefore object to these programmes across the board, because in spite of a few hypocritical phrases about fighting poverty, they all seek to provide the imperialism of the great European powers with additional instruments for getting a foothold in poorer countries and then dominating them.
Mr President, we are holding a debate on an issue which is of relatively modest importance in budgetary terms, ambitious in its objectives, relatively encouraging in its results, inefficient because of its cumbersome management procedures, at times contradictory and, in short, there is clearly room for improvement in the future. I must express my satisfaction at the frankness and transparency with which the committee has analysed the results that have been obtained. It does not hide anything and I congratulate the rapporteur, Mr Dell'Alba, because in a co-decision procedure he has rejected demagoguery and easy criticism in favour of the professionalism with which he has approached the drawing up of his report.
I hope that, in a co-decision procedure, the Commission will be sensitive to Parliament' s position so that we can begin the now urgent reform of this important financial instrument. This instrument for the development of the private sector in developing countries is in accordance with the thinking which inspires the new position of the European Union in its cooperation policy. We have already talked a lot about this in relation to the ACP countries and we must apply the same criteria in relation to the countries of Latin America and the southern Mediterranean. The results obtained so far are encouraging. More than 1 300 new companies have been set up, generating 42 000 jobs, and investment flows to the tune of EUR 3 500 million have been created. Certain hopes and expectations, however, have been left behind.
We find it contradictory to say that fighting poverty is our priority and, yet we lack the information and indicators necessary to ascertain to what extent the most impoverished sectors have benefited from the aid. Lastly, Commissioner, it is urgent that we reform the five current cumbersome procedures, none of which is of any real use, since they can clearly be improved.
Let me thank Mr Dell'Alba and the Development and Cooperation Committee very sincerely for their excellent work on the Commission proposal on the future of the European Community Investment Partners. Let me commence with a bit of background.
The ECIP instrument operated successfully for 12 years, from 1988 to 1999. More than 2 500 actions were approved in that period for a total amount of over EUR 290 million involving 1 400 joint ventures and EUR 4.3 billion in investment.
From 1991, the Commission sent annual reports on the implementation and on the results of ECIP to Parliament and to the Council, of which the last covered operations in 1999. Parliament also received the independent evaluation report that was completed in December 1999, but, as honourable Members will know, from 1997 ECIP began to run into trouble. The lack of sufficient staff to ensure the smooth management of an ever-increasing number of actions resulted in delays in the implementation of the programme, which in turn caused growing discontent among its beneficiaries. These difficulties were compounded by the introduction of more stringent financial procedures needed to guarantee the proper use of the resources managed by the Commission. They are typical of the problems we face, namely insufficient resources to do the job wedded to overly restrictive practices and procedures.
The Commission decided not to extend the instrument beyond 31 December 1999. This was a painful decision, but, I am sure, the right one - and to reappraise the instrument in order to prepare a redesigned programme. This will allow better coordination with other similar European Union instruments and ensure improved management and financial procedures in the light of the new Commission guidelines on development policy and the management of external aid.
Mr Dell'Alba's report contains extremely helpful suggestions in this respect. The approval of the proposed regulation will make possible the continued sound management of existing ECIP projects and their orderly closure and winding-down as they reach completion.
As far as the suggested amendments are concerned, the Commission agrees with Amendment Nos 1 and 2, which correspond with our views on the need to reassess, improve and redesign the existing financial instruments for the support of private investment. As regards Amendment No 3, the Commission agrees with the principle behind it but is not in a position to provide the legislative proposals requested by Parliament by the end of this year. We are presently engaged in a comprehensive review of all our existing financial instruments. We need to be candid. We need more time to present a properly thought through and fundamentally revised programme.
The Commission therefore proposes to evaluate all the options by June of next year and then make proposals. The honourable gentleman has been generous, courteous and understanding. He therefore deserves the assurance from me that the timetable I have set out is one we intend to observe, and I hope he will accept our determination to present our proposals within that sort of time-scale in good faith. I wish we could act more rapidly, but to do the job properly we need a bit more time.
Let me finish by thanking the European Parliament for the support which the House has given to the proposed regulation on ECIP. It will allow the Commission to bring this programme to an end in a responsible manner and to launch renewed and improved initiatives for promotion of the private sector in developing countries. I am sure that we will have other future opportunities that will enable me to explain to some honourable Members why I do not equate that with nineteenth century imperialism.
Thank you very much, Commissioner Patten.
The debate is closed.
The vote will take place tomorrow, at 12.30 p.m.
Community humanitarian activities
The next item is the report (A5-0191/2000) by Mr Imbeni, on behalf of the Committee on Development and Cooperation, on the Communication from the Commission to the Council and the European Parliament: Assessment and future of Community humanitarian activities (Article 20 of Regulation (EC) 1257/96) (COM(1999) 468 - C5-0044/2000 - 2000/2016 (COS)).
Mr President, I would like to start by thanking all my fellow Members from the various Parliamentary groups who have made a substantial contribution to the preparatory work for this report to express Parliament' s position on the Commission' s Communication on ECHO' s activities, on emergency aid and on humanitarian activities. The committee' s unanimity regarding the report is evidence of highly profitable cooperation, and I hope that this will be reflected in the final vote in the Chamber tomorrow.
A discussion on ECHO, or humanitarian aid, will include mention of the worst tragedies and the greatest contradictions of our time. It will touch on war, natural disasters and the damage to the world' s ecology system, on the continued tragic ethnic conflicts and civil and military wars, on the basic injustice underlying the North/South relationship and the suffering, in particular, of the most vulnerable peoples; of women, children and the elderly. And the truth is that the forecast for the next few years does not indicate an improvement in this situation. I merely refer to a number of newspaper articles which have appeared during recent months on issues such as the fact that a totally unexpected part of the North Pole has shown signs of melting, the water poisoning in Bangladesh which is endangering safety, health and hygiene conditions for 25 million people, or the drought in many parts of Africa. We must therefore be responsible and realistic, and, even more than in the past, we must plan action for the future to prevent natural disasters and to respond to the consequences of the tragedies often - almost always - caused by man.
These planning operations require an improvement in coordination at international level between the European Union and all the other parties involved in humanitarian aid, and greater cooperation within the European Union between the Commission and the instruments available to the Member States, in order to avoid the repetition of the frequent past cases - referred to in the Commission document and confirmed by the assessments - of duplication and repetition of action and, thus, wastage of energy and resources.
In this context, I find it unacceptable - and both my report and Parliament' s position are clear on this point - that ECHO should be reduced to a source of funding for initial relief operations and nothing else. We need to act in a wider perspective. The objective of ECHO and of European Union activities must be, firstly, to increase preventive action and then, secondly, to link emergency and initial relief actions to the operations intended to re-establish minimum living conditions in places affected by natural disasters and wars, thereby providing humanitarian aid during the stage following provision of emergency aid.
The sums in question may well be limited, in terms of more general budgets, but we are talking about EUR 2 500 million which have been allocated over the last four years by the European Commission to non-governmental organisations (56%), United Nations agencies (25%), the Red Cross (11%) and other direct operations carried out by ECHO or specialised Member States agencies.
There we are. In my opinion, the Commission' s analysis compels us to act to further strengthen ECHO and to avoid the prevalence of certain positions present within the Council, which is divided over these issues. Certain people in the Council are of the opinion that ECHO' s activities should be reduced, but I take the completely opposite view.
One very last point, Mr President: ECHO cannot be treated as an ATM service where international agencies or non-governmental organisations withdraw money and do not even tell the beneficiaries where the funding came from. The European public and the beneficiaries should be told about this remarkable work by ECHO. This is why we have proposed - and I hope that Commissioner Patten, who is not listening to me at the moment, will take this proposal on board with due consideration - that an information campaign be mounted to inform the public of our countries how our money is being spent and how our resources are being used, and we propose that this information campaign should not, of course, be financed out of ECHO funds but out of the ad hoc funds.
Mr President, the rapporteur, Mr Imbeni, has done an excellent job. There is no need to repeat anything. I should like to expand on two problematic issues.
The first is a question of principle. Humanitarian aid has to be provided regardless of what has caused the catastrophes concerned and irrespective of any other political objectives. Its increasing politicisation in recent years is an unacceptable and, ultimately, also inhumane phenomenon. But at the same time, it should also be noted that the growing number of catastrophes is not only due to natural events over which we have no control. As it is, this cannot be said of wars, in which humanitarian aid has to be supplied, perhaps by ECHO. An increasing number of natural disasters are clearly linked to the fact that we are placing ever greater demands on the global ecosphere and biosphere.
The United Nations' Intergovernmental Panel on Climate Change, IPCC, has reported, for example, that we can already see a, "discernible human influence on global climate". Our concepts of crisis management ought therefore, in my opinion, also to have a socio-political dimension and be integrated into development policy and, for example, economic policy strategy. Otherwise we will, in many cases, only be repairing the damage inflicted as a consequence of our own policy, and the people in the countries of the South, in particular, will suffer as a result of the disasters which we have caused.
The second problem is directly linked to the first and yet is of a very practical nature. I call on the Commission - even if the extensive problem which I have just outlined is not yet resolved - to link the design, organisation and operation of humanitarian aid more closely to development policy. The Commission has already made attempts to do this, which I feel still need to be stepped up considerably and freed of red tape. An example of this is, in my opinion, the concept of emergency relief which is geared to development, which the Gesellschaft für Technische Zusammenarbeit (Company for Technical Cooperation) is trying to put into practice.
Mr President, I should first like to salute Mr Imbeni, the author of this report, and express my appreciation of his work. It is an excellent report which both identifies the main points of criticism and describes ways to ensure that ECHO is able to work effectively in the future.
We have had this office for humanitarian aid in the EU since 1992, and both evaluation reports - which form the main basis of the assessment, together with the Commission's report - contain high praise for ECHO in respect of its work so far, while identifying several very serious weak points. Although the assessment of ECHO's work in terms of efficiency compared with costs, is very positive, there still remains the problem of the infamous 'grey area' in the time immediately following the events which trigger the provision of relief. Humanitarian operations in this 'grey area' cannot be assessed on the basis of precise criteria, nor do they provide the information and recommendations required for future ECHO operations in the area.
It is therefore necessary, in my opinion, to improve disaster preparedness and step up the provision of disaster relief as a priority. It should be noted here that the regional approach adopted by the existing DIPECHO instrument offers a possible solution. At the same time, however, the lack of sufficiently flexible alternative instruments within the Commission is to be lamented. The Commission needs to present a clear strategy for the role which the humanitarian aid provided by ECHO has to play as part of foreign and development policy.
ECHO does not have the necessary human resources to do the job of a planning headquarters. Staffing levels are below those characteristic of other Commission departments and well below those in national administrations, which are known to invest considerably less in crisis prevention. Here the appropriations, which currently stand at around EUR 7.5 million, therefore need to be at least - wait for it - quadrupled to allow the work to be done effectively.
It is particularly regrettable - and Mr Imbeni has already made this point as well - that when projects are developed and run through partners, around 56% of which are non-governmental organisations, they are not identified strongly enough in the public arena as European Union aid. I believe that there is a considerable need for action here in the future. The public has to be informed, but please not with the funds which are directly available to ECHO. We should continue to pursue the positive initiatives here and use alternative sources of funding to defray the costs of informing the public.
Mr President, Commissioner, I would like to congratulate Mr Imbeni because I believe he has produced a splendid report and, while we were debating it in committee, we were already in complete agreement with his proposals. The Socialist Group believes that aid policy must be the flagship of the European Union' s external activities insofar as it reflects the ideas which must inspire the construction of the European Union, that is to say, solidarity and cohesion on a global level. In these times of Commission reform, when many Community policies and procedures are being questioned, humanitarian aid has been evaluated positively by different bodies and, of course, on a political level, by Parliament. It is true that there has been a lot of criticism of humanitarian aid. However, we, who have seen and evaluated what ECHO has done, believe that its work has been very positive.
This report therefore serves to ratify the principle of humanitarian aid as a right for people involved in disasters and an obligation on the part of the international community, in which the European Union is a major player, in both quantitative and qualitative terms.
Nevertheless and with a view to the future, we must take some steps forward. Firstly, we must overcome the so-called 'grey area' which was mentioned earlier, that is to say, the interregnum between the end of emergency aid and the beginning of the rehabilitation and development actions. While this 'grey area' continues, in which nobody is administratively responsible, there will be people who do not receive assistance for no other reason than a lack of internal coordination within the Commission. We have seen this in the case of Mozambique and other disasters. Humanitarian aid did arrive, but during this interregnum it has not continued for rehabilitation and development cooperation. Coordination within the Commission and complementarity with the Member States and other donors are factors which are fundamental to the efficiency which reform is intended to produce.
Secondly, it is urgent that we increase the number of staff dedicated to humanitarian aid activities. The number of ECHO' s staff is not proportional to the importance of its work.
Thirdly - and this is closely related to the previous point - the budget for humanitarian aid must be increased proportionally with its political importance and the real objectives we wish to achieve and which can be counted in the most important terms: human lives. In this respect, the Commission and the Council' s budgetary proposals are far from meeting what we believe to be the humanitarian needs.
Lastly, we must try harder and harder to improve the decentralisation and flexibility of relations with agents for humanitarian aid, fundamentally the NGOs. An instrument was mentioned earlier, DIPECHO, which provides operative preparation for disaster situations. We believe that it is essential that, when a humanitarian catastrophe occurs, whether natural or caused by man, instruments are already in place. In this respect, we wish to highlight the importance of DIPECHO.
The Socialist Group supports the principles which govern humanitarian aid and its future in the terms which I expressed earlier. We do not believe that this should become a token policy, but rather a flagship, together with development cooperation, of the European Union' s external action.
Mr Imbeni said earlier - I do not know if the Commissioner heard what he said because he was talking at the time, but it seems to me to be very important - that there must be an awareness-raising campaign on the significance of humanitarian aid, on what this humanitarian aid means to us, the European Union. Mr Imbeni also said that the costs of that campaign should not be met with money intended for humanitarian aid. I believe that this point, the subject of an amendment which has been presented this afternoon, is important and deserves our support.
What could be more important than humanitarian emergency aid? In other words, saving the lives of numerous human beings by taking swift and effective action, making funds immediately available and ensuring that they are well-spent, whilst eliminating political deliberations and bureaucratic rigmarole. Needless to say, the European Union has its work cut out in this respect. More to the point, it can, and must, take a leading role in this field in view of the added value it offers compared with the individual States. ECHO must become the central coordination platform for all Member States. It must be equipped to this end, so that it can operate to best advantage, for this is about life and death and so only the very best is good enough.
This will entail extending and improving the staffing capacity, decentralising competences, formulating quantifiable objectives, systematic monitoring of the results, continuing to learn from past mistakes, and above all, improving coordination with the other offices of the Commission and the Member States.
In order to mobilise the necessary public support for emergency aid, it would be a good idea to give greater publicity to what Europe does and why. Moreover, increased transparency would create an additional incentive to meet the highest demands. The relationship between emergency aid, reconstruction and development is the same as that between the seed, the stems, and the leaves of a plant; one evolves naturally from the other. And what this means in terms of ECHO, which is the seed, is that although it does not have to handle all the reconstruction work itself, it does have to make all the necessary preparations. When it comes to the reconstruction and development phases, the Commission needs to bring its own staffing levels up to standard with all haste, and drastically reduce the procedures. A number of speakers have already said as much this evening. Only then will Europe be able to make a virtue of need.
Mr President, throughout the world, development aid is giving way to humanitarian aid. Even here, the Directorate-General for External Relations is gradually taking charge of the areas that were formerly the responsibility of the Directorate-General for Development, with humanitarian aid compensating for the failures of external policy.
It is not just a question of providing aid, but also of restoring balance in the use of natural resources among all of the world' s inhabitants. Unfortunately, humanitarian aid cannot play this role and must not serve only to bail out a liberal policy which at the same time murders the populations of the countries in receipt of aid. Sustainable development is all but absent from the European Union' s humanitarian policy - we are quite unprepared for natural disasters and do little to prevent conflicts. Systematic training in how to deal with earthquakes and floods as well as in preventing violence would be welcome in many parts of the world. Instead of this, the European Union always reacts too late - once the disaster has been declared.
This lack of planning can be seen in the programmes of aid for health and nutrition, and gender issues are also ignored. The connection between humanitarian and development policy, although crucial, is systematically missing. It is important not to do just what is strictly necessary, but to prevent the effects of these catastrophes, and first of all, the factor that makes them worse, which is poverty. We hope that cross-sector posts will be created in order to link ECHO and the Directorate-General for Development. These could also initiate cooperation with other worldwide organisations in the field of humanitarian aid, beginning with those in Member States, since there is a considerable lack of coordination in their actions.
It is equally important that operating and assessment costs do not exceed 20% of ECHO' s budget. Payments must also be made more rapidly. Venezuela has been waiting since last December for the aid it was promised. Even if we are satisfied overall with the European Union' s humanitarian policy, and if we are generally happy with Mr Imbeni' s report, this policy must, to a greater extent, be in keeping with sustainable development.
Mr President, first of all I should like to congratulate Mr Imbeni on an excellent report, into which he put a tremendous amount of work.
I want to refer to the question of Third World debt relief. We must be more forceful in our efforts to put the issue of debt relief for Third World countries on a permanent footing. The Jubilee 2000 campaign helped to focus international attention on the debt issue. The campaign has been instrumental in achieving progress in providing additional relief both at multilateral level and by major bilateral creditors. Poor countries face unsustainable debt burdens at the same time as they are confronting natural disasters, famine and the HIV/Aids pandemic. Debt service payments often exceed health and education budgets. Surely there is nothing more important in developing countries than education. If people have literacy and numeracy they are a danger to the leadership of the worst-governed countries. The World Bank and the International Monetary Fund have brought out an initiative as an official response to the major multilateral lending institutions and the need for debt relief. We all know that the link between debt relief and poverty reduction needs to be substantially strengthened. Debt relief programmes for Third World countries must be put in place permanently.
The joint United Nations programmes on Aids has already estimated that 95% of all HIV-infected individuals live in developing countries. The effect of the Aids pandemic means that progress and development become more difficult. We must address this problem urgently.
The Ugandan President has set up a massive programme to deal with the Aids pandemic in his own country. It is a great example for the rest of the African countries. European Union leaders are meeting in Nice in December to discuss the reform of EU policy programmes.
I would once again call on EU leaders to address the need to control arms exports to Third World countries. It is hard to believe that in the European Union, where all key economic sectors of activity are regulated and controlled by law, the export of arms to third countries seems to go unregulated for the most part. This is a barbaric and hypocritical position. EU leaders should have the courage to face up to the key defence manufacturers. They would also win broader support from the citizens of the EU, who are seeking leadership on this issue.
Mr President, Commissioner, ladies and gentlemen, I too would like to express my thanks and congratulations to Mr Imbeni for his excellent report. I agree with him that ECHO has in the past been and can continue to be in the future an excellent instrument for humanitarian intervention in the world' s crises, and this aid must be given an increasingly higher profile and become one of the trade marks of European Union action, for so it has been in recent years, I recall, for example when there was an ad hoc Commissioner for ECHO in the Commission. I therefore feel that this evaluation, which attempts to improve the image of the programme, is right and necessary, and it appears, to a large extent, to be the aim of the excellent Imbeni report. I have tabled two purely technical amendments to the report, on the subject of the visibility of the programme in particular. We need to strengthen, develop and, I would argue, provide autonomous funding for this opportunity for the European Union to publicise ECHO' s activities, for it is an unknown fact, for example, that it contributes over 50% to the budget of the Commissioner for Refugees.
I therefore call upon the Commission to give very serious consideration to Parliament' s suggestions and to take the Imbeni report carefully into account when carrying out the restructuring which is to take place to make ECHO' s actions increasingly useful and effective in assisting the areas and peoples in the greatest need.
You may be certain, Commissioner Patten, that this report is of the greatest importance to Parliament. In the Committee on Development and Cooperation we have dedicated a great deal of time to humanitarian aid policies and you know that on this issue, in general, you will always have our support.
Firstly, I must today express my gratitude to the officials in ECHO and the staff of the NGOs who, in extremely precarious circumstances, when everything is failing on the ground, are the first, the most self-sacrificing, and often the only ones to provide essential humanitarian aid.
I must remind you that in Rwanda, in Kosovo, in Mozambique, in Central America, the sacrifices, sometimes of their lives, of those working in cooperation with us, have been some of the most inspiring stories in the history of the European Union. In the small amount of time I have for this intervention I must add that I agree with the Imbeni report and, in particular, I would like to highlight the following issues.
As has been said, we must clarify the so-called dilemma of the 'grey area' . We must clarify the procedures and, in some cases, the legal basis and the responsibility of each party, in order to make the management of ECHO more efficient. I have already referred to the problem of human resources, as well as the problem of visibility, and the objectives must be clarified. In certain cases, in Cuba for example - as you know, Commissioner - in the guise of humanitarian aid, programmes are implemented which are no such thing, but simply a form of concealed cooperation, sometimes for reasons of 'ideological solidarity' with the Castro regime.
For the future, it is necessary to improve management, increase cooperation with our partners, improve complementarity with the actions carried out through the efforts of Member States and, in short, frame the humanitarian aid actions of the European Union within the global strategy of our cooperation policies.
. Mr President, I should like to say at the outset that I welcome without reservation Mr Imbeni's extremely constructive report. It is an excellent piece of work and both my colleague, Commissioner Nielson, and I are delighted by the arguments set out. We are delighted by the broad welcome which has been given to the Commission's communication on its assessment and future plans for the Community's humanitarian activities. Many congratulations to the honourable Member.
Humanitarian aid, as a number of honourable Members have said, is an extremely important facet of the European Union's external identity. I am the first to acknowledge that we have a great deal to do to improve our performance. But, it is also important that we should acknowledge the enormous amount of good that our help does, day-in day-out, often in extremely difficult circumstances, often in very difficult situations right across the world. Whatever the faults - and it is our responsibility to try to put them right - let me pay tribute to what has been achieved and is being achieved by European Union aid and by the generous support of Europe's taxpayers. We are the biggest providers of this humanitarian assistance in the world and it is important, occasionally, that we remember that.
We very much appreciate Parliament's support for the reforms we are seeking. Much of the strategy which honourable Members urge on us tallies, marches very closely, with what we anyway wanted to do. I would stress that however much we might all like to do more we have to focus our action, given the very limited human resources at our disposal, on getting right what we are trying to do already. In this context, the Commission has decided to focus ECHO's interventions based on a definition of the term "humanitarian" which is, in my judgement, generous and flexible but is not infinitely elastic. We believe it would be wrong to overload ECHO with an ever-growing number of tasks simply for reasons of administrative ease.
Both Commissioner Nielson and I want to help countries and peoples in emergencies. But we also want to help them out of emergencies so that they can stand on their own feet again as quickly as possible. We will address this through country strategies which bring together the various types of assistance, emergency, developmental and so on, as quickly as it is feasible to do so. That in my view is the best kind of assistance and it is the wisest use of our taxpayers' money.
Let me add that we do not intend to make ECHO into an operational department which delivers aid from contingency planning to distribution in the field. That is not, and never has been, where ECHO's strengths lie. Such an approach would be ineffective and it would detract from the many advantages of ECHO's partnership approach which allows it, as has been said, to make funds quickly available to those who need them most. The partnership approach also allows for real involvement of civil society at the outset of aid operations, and the value of that has been proven time and time again.
We will continue to choose partners on the basis of their efficiency and the availability of partners for the task in hand and bearing in mind, of course, their different comparative strengths and the roles they can play. The NGO sector is an extremely important channel, but the United Nations and the Red Cross movement are also valued partners. Thanks to this mixed approach to partnership when necessary, we will be able to send specific messages to the different political fora.
Mr Imbeni mentioned the important issue of visibility. That is important. We want Europe's voters and taxpayers to know what is being done with their money and in their name. We have planned a Eurobarometer survey to gauge the current levels of awareness of ECHO in Member States and on the basis of that survey, which of course we will want to discuss with the honourable Member and others, we will be able to develop appropriate ways of increasing the awareness to which the honourable Member referred.
The humanitarian aid we give will continue to be governed by the principles of impartiality and non-discrimination laid down in our regulation and accepted by the humanitarian community worldwide. It is an element of our external identity demonstrating that Europe can act worldwide with one voice and that it can make a difference on the ground. As the biggest single source of humanitarian aid funding worldwide, as I said earlier, the European Union has a responsibility to be not just the biggest in terms of quantity but the best in terms of delivery. That is our clear and ambitious goal.
I should like to end with just one reflection. I do not come entirely new to the debate on these issues. Over ten years ago I was the development minister in the country I know best, as we learn to say, and was responsible among other things for humanitarian assistance. What has most depressed me about the international scene over the years is that, in practice, our ability to deliver humanitarian relief rapidly in the most unpromising circumstances has increased a great deal more than our ability to prevent that humanitarian assistance being necessary in the first place. That raises serious political and environmental questions about issues such as humanitarian intervention which are going to dominate much of the foreign policy agenda in the years ahead. But in the meantime we must make what we do in terms of humanitarian aid more effective. The honourable Member's report will make a significant contribution to that .
Thank you very much, Commissioner Patten.
The debate is closed.
The vote will take place tomorrow, at 12.30 p.m.
(The sitting was closed at 9.15 p.m.)